UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 3964 DREYFUS GOVERNMENT CASH MANAGEMENT FUNDS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 7/31/11 FORM N-CSR Item 1. Reports to Stockholders. Contents The Funds Letter to Shareholders (Taxable) 3 Letter to Shareholders (Tax Exempt) 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statements of Investments 11 Statements of Assets and Liabilities 55 Statements of Operations 58 Statements of Changes in Net Assets 60 Financial Highlights 66 Notes to Financial Statements 78 Information About the Renewal of Each Fund’s Management Agreement 88 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily rep- resent the views of Dreyfus or any other person in the Dreyfus organi- zation. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. • Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Dreyfus Cash Management Funds The Funds LETTER TOSHAREHOLDERSDear Shareholders: This semiannual report for Dreyfus Cash Management Funds (Taxable) covers the six-month period ended July 31, 2011. Over the reporting period, the six Dreyfus Cash Management Funds (Taxable) listed below produced the following annualized yields and, taking into account the effects of compounding, the following annualized effective yields:1,2 Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Cash Management Institutional Shares 0.10 0.10 Investor Shares 0.00 0.00 Administrative Shares 0.01 0.01 Participant Shares 0.00 0.00 Agency Shares 0.04 0.04 Dreyfus Cash Management Plus, Inc. Institutional Shares 0.08 0.08 Investor Shares 0.00 0.00 Administrative Shares 0.01 0.01 Participant Shares 0.00 0.00 Service Shares 0.00 0.00 Select Shares 0.00 0.00 Agency Shares 0.02 0.02 Dreyfus Government Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Government Prime Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Treasury & Agency Cash Management Institutional Shares 0.01 0.01 Investor Shares 0.01 0.01 Administrative Shares 0.01 0.01 Participant Shares 0.01 0.01 Service Shares 0.01 0.01 Select Shares 0.01 0.01 Agency Shares 0.01 0.01 Premier Shares 0.01 0.01 Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Treasury Prime Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Mixed Economic Data Sparked Shifts inMarket Sentiment The reporting period began in the midst of an apparent economic recovery. The unemployment rate had eased to 9.0% by the end of January 2011, and the Federal Reserve Board (the “Fed”) was in the midst of a quantitative easing program involving the purchase of $600 million of U.S.Treasury securities. Meanwhile, food and fuel prices climbed, signaling a potential increase in inflationary pressures stemming from robust demand in overseas markets. Nonetheless, as they have since December 2008, the Fed maintained an aggressively accommodative monetary policy, keeping short-term interest rates within a historically low range between 0% and 0.25%. A wave of political unrest in the Middle East and North Africa in February caused energy prices to surge higher, potentially threatening the reinvigorated economic recovery. Still, U.S. manufacturing activity reached its highest level in seven years, and the unemployment rate fell to 8.9% during the month. The global economy took another hit in March, when Japan suffered a devastating earthquake, tsunami and nuclear disaster, disrupting one of the world’s larger economies.Yet, these events had relatively little short-term impact on the U.S. economy, as activity expanded across several economic sectors in March, the private sector added 233,000 jobs and the unemployment rate dropped to 8.8%, its lowest reading in two years. However, it was later announced that the U.S. economy grew at a surprisingly anemic 0.4% annualized rate during the first The Funds 3 LETTER TO SHAREHOLDERS (continued) quarter of 2011. Slowdowns in consumer and government spending appeared to be the main factors behind the deceleration of economic growth. Economic headwinds seemed to intensify in April as Greece appeared headed toward defaulting on its sovereign debt. In addition, a contentious debate about government spending and borrowing intensified in the United States as the federal government approached the upper limits of its debt authorization. However, some parts of the U.S. economy continued to fare well, including domestic manufacturing. May produced more mixed economic data. While industrial production picked up, employment data continued to disappoint.The housing market continued to deteriorate, posting declines in existing home sales and housing starts. The Fed ended its quantitative easing program in June, and investors were relieved when the program’s termination had relatively little immediate impact on the financial markets. Meanwhile, energy prices moderated and manufacturing activity continued to increase. These positive developments were largely offset by declining consumer confidence, weakness in U.S. housing markets and sluggish job creation. August saw heightened turmoil in the financial markets as Greece moved closer to default, other peripheral European nations struggled with heavy debt loads and the U.S. Congress continued to engage in a rancorous debate about the federal budget deficit. Some of these worries came to a head just days after the reporting period’s end, when Congress passed legislation cutting government spending and raising the U.S. debt ceiling, and Standard & Poor’s downgraded its credit rating on long-term U.S. debt securities.The rating on short-term government debt, including securities purchased by many money market funds, did not change. Outlook Clouded by Recent Events The low federal funds rate kept yields of money market instruments near zero percent throughout the reporting period, and with narrow yield differences along the market’s maturity spectrum, it continued to make little sense to incur the additional risks that longer-dated securities typically entail.Therefore, we maintained the fund’s weighted average maturity in a range that was roughly in line with industry averages. The reporting period ended with a cloudy economic outlook for the remainder of the year. However, the Fed recently signaled that it is prepared to keep short-term interest rates near historical lows “at least through mid-2013.”Therefore, we intend to maintain the fund’s focus on quality and liquidity. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 LETTER TOSHAREHOLDERSDear Shareholder: We are pleased to present the semiannual report for Dreyfus Cash Management Funds (Tax Exempt). For the six-month period ended July 31, 2011, the five tax-exempt money market portfolios that comprise Dreyfus Cash Management Funds (Tax Exempt) produced the following annualized yields and annualized effective yields:1,2 Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Municipal Cash Management Plus Institutional Shares 0.06 0.06 Investor Shares 0.00 0.00 Administrative Shares 0.01 0.01 Participant Shares 0.00 0.00 Agency Shares 0.02 0.02 Dreyfus New York Municipal Cash Management Institutional Shares 0.07 0.07 Investor Shares 0.00 0.00 Administrative Shares 0.01 0.01 Participant Shares 0.00 0.00 Agency Shares 0.03 0.03 Dreyfus Tax Exempt Cash Management Institutional Shares 0.05 0.05 Investor Shares 0.00 0.00 Administrative Shares 0.01 0.01 Participant Shares 0.00 0.00 Agency Shares 0.01 0.01 Dreyfus California AMT-Free Municipal Cash Management Institutional Shares 0.09 0.09 Investor Shares 0.00 0.00 Administrative Shares 0.02 0.02 Participant Shares 0.00 0.00 Agency Shares 0.04 0.04 Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares 0.04 0.04 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Classic Shares 0.00 0.00 Low Rates Persisted Despite ShiftingEconomic Sentiment The reporting period began amid improved investor sentiment after the Federal Reserve Board (the “Fed”) implemented new measures designed to stimulate greater economic growth through a new round of quantitative easing. Investors responded positively in the months before the start of the reporting period to this renewed commitment to avoiding a double-dip recession, and they looked forward to better economic conditions. Despite unexpected economic shocks stemming from political uprisings in the Middle East and devastating natural and nuclear disasters in Japan, greater economic optimism generally was reinforced by reports of improved hiring activity and consumer spending through the first quarter of 2011. It wasn’t until late April that investor sentiment began to deteriorate in earnest, when Greece again appeared headed toward default on its sovereign debt, U.S. economic data proved disappointing and a contentious debate regarding government spending and borrowing intensified. Some of these worries came to a head just days after the reporting period’s end, when Congress passed legislation cutting government spending and raising the U.S. debt ceiling, and Standard & Poor’s downgraded its credit rating on long-term U.S. debt securities. Throughout a reporting period characterized by changing economic sentiment, the Fed maintained its aggressively accommodative policy stance, leaving the overnight federal funds rate in a range between 0.00% and 0.25%. Consequently, municipal money market yields remained near zero percent. The Funds 5 LETTER TO SHAREHOLDERS (continued) advance of the expiration of the Build America Bonds program at the end of 2010, but this surge in supply had relatively little impact on issuance volumes over the first half of 2011. Meanwhile, demand for municipal money market instruments remained robust as individuals sought to shelter income from rising state taxes, and institutional investors searched for alternatives to taxable money market instruments. Like many states, New York and California reduced spending to address their budget deficit during the reporting period.Although tax revenues in both states remain below prerecession levels, receipts have trended up over the past year, and several banks have initiated programs providing municipal issuers with credit, a positive development that appears likely to continue. Maintaining a Credit-Conscious Investment Posture We have maintained a conservative investment posture, emphasizing direct, high-quality municipal obligations and commercial paper deemed credit-worthy by our analysts. We also favored instruments backed by pledged tax appropriations or dedicated revenues. We generally shied away from general obligation debt and instruments issued by localities that depend heavily on state aid. Finally, we maintained the fund’s weighted average maturity in a range that was roughly in line with industry averages, as it has made little sense to us to incur the interest-rate risks that longer-dated instruments typically entail. Outlook Clouded by Recent Events Although the U.S. economy has continued to grow, developments currently roiling the financial markets have clouded the outlook for the remainder of 2011. However, the Fed recently signaled that it is prepared to keep short-term interest rates near historical lows “at least through mid-2013,” and we believe the prudent course continues to be an emphasis on preservation of capital and liquidity. However, the supply of newly issued tax-exempt money market instruments may increase later this year, which could put upward pressure on yields. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency.Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. For the national funds, income may be subject to state and local taxes. For the NewYork and California funds, income may be subject to state and local taxes for out-of-state residents. For each non- AMT-Free fund, some income may be subject to the federal alternative minimum tax (AMT). Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, funds’ yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund's prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from February 1, 2011 to July 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended July 31, 2011 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Cash Management Expenses paid per $1,000† $ 1.04 $ 1.54 $ 1.49 $ 1.54 — — $ 1.29 — — Ending value (after expenses) $ 1,000.50 $ 1,000.00 $ 1,000.10 $ 1,000.00 — — $ 1,000.20 — — Annualized expense ratio (%) .21 .31 .30 .31 — — .26 — — Dreyfus Cash Management Plus, Inc. Expenses paid per $1,000† $ 1.04 $ 1.44 $ 1.39 $ 1.44 $ 1.39 $ 1.49 $ 1.49 — — Ending value (after expenses) $ 1,000.40 $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.10 — — Annualized expense ratio (%) .21 .29 .28 .29 .28 .30 .30 — — Dreyfus Government Cash Management Expenses paid per $1,000† $ .89 $ .84 $ .89 $ .89 — — $ .84 — — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — — Annualized expense ratio (%) .18 .17 .18 .18 — — .17 — — Dreyfus Government Prime Cash Management Expenses paid per $1,000† $ .79 $ .79 $ .79 $ .79 — — $ .74 — — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.00 — — Annualized expense ratio (%) .16 .16 .16 .16 — — .15 — — Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000† $ .55 $ .55 $ .60 $ .60 $ .60 $ .60 $ .60 $ .60 — Ending value (after expenses) $ 1,010.00 $ 1,010.00 $ 1,010.00 $ 1,010.00 $ 1,010.00 $ 1,010.00 $ 1,010.00 $ 1,010.00 — Annualized expense ratio (%) .11 .11 .12 .12 .12 .12 .12 .12 — Dreyfus Treasury Prime Cash Management Expenses paid per $1,000† $ .50 $ .50 $ .55 $ .50 — — $ .50 — — Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.01 $ 1,000.00 — — $ 1,000.00 — — Annualized expense ratio (%) .10 .10 .11 .10 — — .10 — — The Funds 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming actual returns for the six months ended July 31, 2011 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Municipal Cash Management Plus Expenses paid per $1,000† $ 1.14 $ 1.44 $ 1.39 $ 1.44 — — $ 1.29 — — Ending value (after expenses) $ 1,000.30 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.10 — — Annualized expense ratio (%) .23 .29 .28 .29 — — .26 — — Dreyfus New York Municipal Cash Management Expenses paid per $1,000† $ 1.14 $ 1.49 $ 1.44 $ 1.49 — — $ 1.34 — — Ending value (after expenses) $ 1,000.30 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.10 — — Annualized expense ratio (%) .23 .30 .29 .30 — — .27 — — Dreyfus Tax Exempt Cash Management Expenses paid per $1,000† $ 1.09 $ 1.34 $ 1.34 $ 1.29 — — $ 1.29 — — Ending value (after expenses) $ 1,000.30 $ 1,000.00 $ 1,000.00 $ 1,000.00 — — $ 1,000.10 — — Annualized expense ratio (%) .22 .27 .27 .26 — — .26 — — Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000† $ 1.14 $ 1.59 $ 1.54 $ 1.64 — — $ 1.44 — — Ending value (after expenses) $ 1,000.40 $ 1,000.00 $ 1,000.10 $ 1,000.00 — — $ 1,000.20 — — Annualized expense ratio (%) .23 .32 .31 .33 — — .29 — — Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000† $ 1.34 $ 1.59 $ 1.59 $ 1.59 — $ 1.54 Ending value (after expenses) $ 1,000.20 $ 1,000.00 $ 1,000.00 $ 1,000.00 — $ 1,000.00 Annualized expense ratio (%) .27 .32 .32 .32 — .31 † Expenses are equal to each fund’s annualized epxense ratios as shown above, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 COMPARING YOUR FUND’S EXPENSESWITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund's expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended July 31, 2011 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Cash Management Expenses paid per $1,000† $ 1.05 $ 1.56 $ 1.51 $ 1.56 — — $ 1.30 — — Ending value (after expenses) $ 1,023.75 $ 1,023.26 $ 1,023.31 $ 1,023.26 — — $ 1,023.51 — — Annualized expense ratio (%) .21 .31 .30 .31 — — .26 — — Dreyfus Cash Management Plus, Inc. Expenses paid per $1,000† $ 1.05 $ 1.45 $ 1.40 $ 1.45 $ 1.40 $ 1.51 $ 1.51 — — Ending value (after expenses) $ 1,023.75 $ 1,023.36 $ 1,023.41 $ 1,023.36 $ 1,023.41 $ 1,023.31 $ 1,023.31 — — Annualized expense ratio (%) .21 .29 .28 .29 .28 .30 .30 — — Dreyfus Government Cash Management Expenses paid per $1,000† $ .90 $ .85 $ .90 $ .90 — — $ .85 — — Ending value (after expenses) $ 1,023.90 $ 1,023.95 $ 1,023.90 $ 1,023.90 — — $ 1,023.95 — — Annualized expense ratio (%) .18 .17 .18 .18 — — .17 — — Dreyfus Government Prime Cash Management Expenses paid per $1,000† $ .80 $ .80 $ .80 $ .80 — — $ .75 — — Ending value (after expenses) $ 1,024.00 $ 1,024.00 $ 1,024.00 $ 1,024.00 — — $ 1,024.05 — — Annualized expense ratio (%) .16 .16 .16 .16 — — .15 — — Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000† $ .55 $ .55 $ .60 $ .60 $ .60 $ .60 $ .60 $ .60 — Ending value (after expenses) $ 1,024.25 $ 1,024.25 $ 1,024.20 $ 1,024.20 $ 1,024.20 $ 1,024.20 $ 1,024.20 $ 1,024.20 — Annualized expense ratio (%) .11 .11 .12 .12 .12 .12 .12 .12 — Dreyfus Treasury Prime Cash Management Expenses paid per $1,000† $ .50 $ .50 $ .55 $ .50 — — $ .50 — — Ending value (after expenses) $ 1,024.30 $ 1,024.30 $ 1,024.25 $ 1,024.30 — — $ 1,024.30 — — Annualized expense ratio (%) .10 .10 .11 .10 — — .10 — — The Funds 9 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming a hypothetical 5% annualized return for the six months ended July 31, 2011 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Municipal Cash Management Plus Expenses paid per $1,000† $ 1.15 $ 1.45 $ 1.40 $ 1.45 — — $ 1.30 — — Ending value (after expenses) $ 1,023.65 $ 1,023.36 $ 1,023.41 $ 1,023.36 — — $ 1,023.51 — — Annualized expense ratio (%) .23 .29 .28 .29 — — .26 — — Dreyfus New York Municipal Cash Management Expenses paid per $1,000† $ 1.15 $ 1.51 $ 1.45 $ 1.51 — — $ 1.35 — — Ending value (after expenses) $ 1,023.65 $ 1,023.31 $ 1,023.36 $ 1,023.31 — — $ 1,023.46 — — Annualized expense ratio (%) .23 .30 .29 .30 — — .27 — — Dreyfus Tax Exempt Cash Management Expenses paid per $1,000† $ 1.10 $ 1.35 $ 1.35 $ 1.30 — — $ 1.30 — — Ending value (after expenses) $ 1,023.70 $ 1,023.46 $ 1,023.46 $ 1,023.51 — — $ 1,023.51 — — Annualized expense ratio (%) .22 .27 .27 .26 — — .26 — — Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000† $ 1.15 $ 1.61 $ 1.56 $ 1.66 — — $ 1.45 — — Ending value (after expenses) $ 1,023.65 $ 1,023.21 $ 1,023.26 $ 1,023.16 — — $ 1,023.36 — — Annualized expense ratio (%) .23 .32 .31 .33 — — .29 — — Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000† $ 1.35 $ 1.61 $ 1.61 $ 1.61 — $ 1.56 Ending value (after expenses) $ 1,023.46 $ 1,023.21 $ 1,023.21 $ 1,023.21 — $ 1,023.26 Annualized expense ratio (%) .27 .32 .32 .32 — .31 † Expenses are equal to each fund’s annualized epxense ratios as shown above, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 10 STATEMENT OF INVESTMENTSJuly 31, 2011 (Unaudited) Principal Dreyfus Cash Management Amount ($) Value ($) Negotiable Bank Certificates of Deposit—36.3% Barclays Bank 0.60%—0.74%, 8/9/11—8/30/11 1,450,000,000 a 1,450,000,000 BNP Paribas (Yankee) 0.44%—0.55%, 8/1/11—11/7/11 950,000,000 950,000,000 Credit Agricole CIB (Yankee) 0.53%—0.54%, 8/3/11—9/9/11 1,060,000,000 1,060,000,000 Credit Industriel et Commercial (Yankee) 0.47%, 11/3/11 500,000,000 500,000,000 Deutsche Bank AG (Yankee) 0.23%, 9/22/11 400,000,000 400,000,000 Fortis Bank SA/NV (Yankee) 0.54%, 8/15/11 25,000,000 25,000,000 ING Bank (London) 0.26%—0.27%, 8/12/11—8/25/11 775,000,000 775,000,000 Lloyds TSB Bank (London) 0.40%, 11/25/11 500,000,000 500,000,000 Natixis New York (Yankee) 0.47%—0.55%, 10/3/11—11/9/11 1,000,000,000 1,000,000,000 Rabobank Nederland (Yankee) 0.37%, 5/29/12—5/31/12 200,000,000 199,991,615 Royal Bank of Canada 0.28%, 8/1/11 400,000,000 a 400,000,000 Royal Bank of Scotland PLC (Yankee) 0.38%—0.51%, 8/8/11—11/3/11 775,000,000 775,000,000 Societe Generale (Yankee) 0.38%—0.40%, 10/18/11—12/7/11 500,000,000 500,000,000 UBS (Yankee) 0.22%—0.43%, 8/12/11—9/26/11 1,000,000,000 1,000,000,000 Westpac Banking Corp. 0.28%, 8/16/11 250,000,000 a,b 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $9,784,991,615) 9,784,991,615 Commercial Paper—16.9% Bank of Nova Scotia 0.05%, 8/1/11 1,200,000,000 1,200,000,000 Caisse Damort De La Dette Sociale 0.24%, 11/10/11 1,000,000,000 999,340,694 Deutsche Bank Financial LLC 0.10%, 8/1/11 850,000,000 850,000,000 General Electric Capital Corp. 0.30%, 9/7/11—9/8/11 200,000,000 199,937,500 General Electric Co. 0.07%, 8/1/11 200,000,000 200,000,000 Rabobank USA Financial Corp. 0.31%, 10/4/11—10/7/11 296,850,000 296,679,944 RBS Holdings USA 0.38%, 12/8/11 100,000,000 99,863,833 The Funds 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Commercial Paper (continued) Societe Generale N.A. Inc. 0.40%, 11/10/11 500,000,000 499,438,889 Westpac Securities NZ Ltd. 0.31%, 11/10/11 200,000,000 b 199,826,056 Total Commercial Paper (cost $4,545,086,916) 4,545,086,916 Asset -Backed Commercial Paper—1.6% Antalis U.S. Funding Corp. 0.26%, 9/8/11 39,380,000 b 39,369,192 Argento Variable Funding LLC 0.38%, 12/9/11 200,000,000 b 199,725,556 Argento Variable Funding Ltd. 0.47%, 8/22/11 200,000,000 b 199,945,750 Total Asset-Backed Commercial Paper (cost $439,040,498) 439,040,498 Corporate Note—1.9% Merrill Lynch & Co. Inc. 0.21%, 8/1/11 (cost $500,000,000) 500,000,000 500,000,000 Time Deposits—3.0% National Australia Bank (Grand Cayman) 0.03%, 8/1/11 500,000,000 500,000,000 Royal Bank of Canada (Grand Cayman) 0.08%, 8/1/11 300,000,000 300,000,000 Total Time Deposits (cost $800,000,000) 800,000,000 U.S. Government Agencies—8.3% Federal Home Loan Bank 0.02%-0.30%, 8/1/11-9/14/11 1,170,000,000 a 1,169,850,577 Federal Home Loan Mortgage Corp. 0.30%, 8/1/11 500,000,000 a,c 499,781,505 Federal National Mortgage Association 0.15%-0.30%, 8/1/11—8/23/11 500,000,000 a,c 499,909,801 Straight-A Funding LLC 0.16%, 9/6/11 68,489,000 b 68,478,042 Total U.S. Government Agencies (cost $2,238,019,925) 2,238,019,925 U.S. Treasury Bills—16.6% 0.001%—0.03%, 8/11/11—10/20/11 (cost $4,454,856,129) 4,455,000,000 4,454,856,129 12 Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Repurchase Agreements—6.7% Barclays Capital, Inc. 0.13%, dated 7/29/11, due 8/1/11 in the amount of $210,002,275 (fully collateralized by $211,615,700 U.S. Treasury Notes, 1.13%, due 12/15/12, value $214,200,048) 210,000,000 210,000,000 Deutsche Bank Securities Inc. 0.18%, dated 7/29/11, due 8/1/11 in the amount of $1,000,015,000 (fully collateralized by $353,060,900 U.S. Treasury Bills, due 8/25/11-10/27/11, value $353,019,496 and $651,385,900 U.S. Treasury Notes, 0.50%-3.88%, due 5/31/12-12/31/14, value $666,980,572) 1,000,000,000 1,000,000,000 Goldman, Sachs & Co. 0.08%, dated 7/29/11, due 8/1/11 in the amount of $200,001,333 (fully collateralized by $191,490,600 U.S. Treasury Notes, 0.63%-4.88%, due 2/15/12-2/15/18, value $204,000,043) 200,000,000 200,000,000 HSBC USA Inc. 0.23%, dated 7/29/11, due 8/1/11 in the amount of $250,004,792 (fully collateralized by $232,235,440 Corporate Bonds, 3.13%-9.50%, due 12/1/11-10/1/40, value $257,503,271) 250,000,000 250,000,000 RBC Capital Markets 0.235%, dated 7/29/11, due 8/1/11 in the amount of $140,002,742 (fully collateralized by $137,693,003 Corporate Bonds, 0%-12.63%, due 6/1/12-11/6/33, value $147,000,000) 140,000,000 140,000,000 Total Repurchase Agreements (cost $1,800,000,000) 1,800,000,000 Total Investments (cost $24,561,995,083) 91.3 % 24,561,995,083 Cash and Receivables (Net) 8.7 % 2,330,589,013 Net Assets 100.0 % 26,892,584,096 a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2011, these securities amounted to $957,344,596 or 3.6% of net assets. c The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited)† Value (%) Value (%) Banking 52.9 Asset-Backed/Multi-Seller Programs .8 U.S. Government/Agencies 24.9 Asset-Backed/Banking .7 Repurchase Agreements 6.7 Asset-Backed/Special Purpose Entity .1 Finance 5.2 91.3 † Based on net assets. See notes to financial statements. The Funds 13 STATEMENT OF INVESTMENTSJuly 31, 2011 (Unaudited) Principal Dreyfus Cash Management Plus, Inc. Amount ($) Value ($) Negotiable Bank Certificates of Deposit—35.8% Barclays Bank 0.49%—0.59%, 8/1/11—8/25/11 291,000,000 a 291,000,000 Credit Agricole CIB (Yankee) 0.43%, 10/28/11 75,000,000 75,000,000 Deutsche Bank AG (Yankee) 0.23%, 9/22/11 150,000,000 150,000,000 DZ Bank AG (Yankee) 0.32%, 12/16/11 200,000,000 200,000,000 Fortis Bank SA/NV (Yankee) 0.31%, 8/1/11 100,000,000 100,000,000 ING Bank (London) 0.26%—0.27%, 8/9/11—8/25/11 250,000,000 250,000,000 Lloyds TSB Bank (London) 0.40%, 11/25/11 100,000,000 100,000,000 Natixis New York (Yankee) 0.47%—0.60%, 9/7/11—10/26/11 275,000,000 275,000,000 Royal Bank of Scotland PLC (Yankee) 0.51%, 9/6/11 65,000,000 65,000,000 Societe Generale (Yankee) 0.40%, 10/18/11 75,000,000 75,000,000 UBS (Yankee) 0.43%, 8/12/11 200,000,000 200,000,000 Westpac Banking Corp. (Yankee) 0.30%, 11/18/11 250,000,000 b 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $2,031,000,000) 2,031,000,000 Commercial Paper—14.4% Bank of Nova Scotia 0.05%, 8/1/11 250,000,000 250,000,000 Caisse Damort De La Dette Sociale 0.24%, 11/10/11 275,000,000 274,818,691 Nationwide Building Society 0.50%, 9/8/11 92,000,000 b 91,951,444 Societe Generale N.A. Inc. 0.40%, 11/10/11 200,000,000 199,775,556 Total Commercial Paper (cost $816,545,691) 816,545,691 14 Principal Dreyfus Cash Management Plus, Inc. (continued) Amount ($) Value ($) Asset -Backed Commercial Paper—1.9% LMA Americas LLC 0.23%, 8/2/11 (cost $110,599,293) 110,600,000 b 110,599,293 Corporate Note—4.4% Merrill Lynch & Co. Inc. 0.21%, 8/1/11 (cost $250,000,000) 250,000,000 250,000,000 Time Deposit—4.4% National Australia Bank (Grand Cayman) 0.03%, 8/1/11 (cost $250,000,000) 250,000,000 250,000,000 U.S. Government Agencies—9.3% Federal Home Loan Bank 0.01%, 8/10/11 97,100,000 97,099,757 Federal Home Loan Mortgage Corp. 0.30%, 8/1/11 200,000,000 a,c 199,912,602 Federal National Mortgage Association 0.02%-0.30%, 8/1/11-9/8/11 230,000,000 a,c 229,970,705 Total U.S. Government Agencies (cost $526,983,064) 526,983,064 U.S. Treasury Bills—14.7% 0.01%—0.02%, 9/29/11—10/13/11 (cost $834,976,496) 835,000,000 834,976,496 Repurchase Agreements—15.1% Barclays Capital, Inc. 0.13%, dated 7/29/11, due 8/1/11 in the amount of $358,003,878 (fully collateralized by $ 119,329,000 U.S. Treasury Bonds, 5.25%, due 2/15/29, value $143,534,593 and $ 219,027,300 U.S. Treasury Notes, 1.38%, due 5/15/12, value $221,625,470) 358,000,000 358,000,000 The Funds 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Cash Management Plus, Inc. (continued) Amount ($) Value ($) Repurchase Agreements (continued) Deutsche Bank Securities Inc. 0.18%, dated 7/29/11, due 8/1/11 in the amount of $250,003,750 (fully collateralized by $140,902,300 U.S. Treasury Bills, due 1/12/12, value $140,823,395 and $113,619,400 U.S. Treasury Notes, 1%, due 7/31/11, value $114,176,675) 250,000,000 250,000,000 RBC Capital Markets 0.235%, dated 7/29/11, due 8/1/11 in the amount of $250,004,896 (fully collateralized by $1,408,826,878 Corporate Bonds, 0%-13.24%, due 8/15/11-12/31/99, value $259,500,000) 250,000,000 250,000,000 Total Repurchase Agreements (cost $858,000,000) 858,000,000 Total Investments (cost $5,678,104,544) 100.0 % 5,678,104,544 Cash and Receivables (Net) .0 % 4,276 Net Assets 100.0 % 5,678,108,820 a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2011, these securities amounted to $452,550,737 or 8.0% of net assets. c The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited)† Value (%) Value (%) Banking 54.2 Finance 4.8 U.S. Government/Agencies 24.0 Asset-Backed/Banking 1.9 Repurchase Agreements 15.1 100.0 † Based on net assets. See notes to financial statements. 16 STATEMENT OF INVESTMENTSJuly 31, 2011 (Unaudited) Annualized Yield on Date of Principal Dreyfus Government Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies—67.1% Federal Farm Credit Bank: 9/14/11 0.24 150,000,000 149,956,000 10/3/11 0.24 10,700,000 10,760,166 11/1/11 0.25 85,000,000 84,999,356 11/4/11 0.40 25,000,000a 24,988,829 2/6/12 0.44 80,000,000a 79,961,754 3/29/12 0.35 50,000,000a 49,993,325 Federal Home Loan Bank: 8/1/11 0.19 180,000,000a 180,000,000 8/1/11 0.26 400,000,000a 399,857,176 8/12/11 0.07 109,350,000 109,347,661 8/16/11 0.07 210,855,000 210,849,289 8/17/11 0.10 374,000,000 373,983,120 8/17/11 0.30 500,000,000a 499,995,571 8/19/11 0.06 150,000,000 149,995,500 8/24/11 0.04 475,201,000 475,188,008 8/25/11 0.16 250,000,000 249,973,333 8/26/11 0.02 123,735,000 123,733,281 8/31/11 0.03 867,000,000 866,981,938 9/7/11 0.02 148,000,000 147,996,958 9/9/11 0.09 115,900,000 115,889,328 9/14/11 0.09 367,000,000 366,960,651 9/16/11 0.08 83,000,000 82,991,516 9/21/11 0.04 50,000,000 49,997,167 9/23/11 0.04 341,726,000 341,705,876 9/29/11 0.26 200,000,000 200,012,023 9/30/11 0.29 250,000,000a 250,000,000 10/7/11 0.05 460,000,000 459,961,475 10/21/11 0.22 200,000,000 200,003,697 11/15/11 0.31 50,000,000 49,990,719 11/17/11 0.30 250,000,000 249,967,452 11/23/11 0.13 302,705,000 302,580,386 11/23/11 0.30 75,000,000 74,989,693 11/29/11 0.32 37,930,000 37,989,236 11/30/11 0.13 369,300,000 369,137,434 1/4/12 0.11 306,500,000 306,360,543 6/20/12 0.25 76,445,000 77,534,547 Federal Home Loan Mortgage Corp.: 8/19/11 0.23 305,810,000a,b 305,776,807 8/24/11 0.15 190,000,000b 189,981,488 9/12/11 0.16 112,000,000b 111,979,747 9/14/11 0.24 400,000,000b 399,883,583 9/23/11 0.16 100,000,000b 99,976,445 9/29/11 0.24 250,000,000b 249,901,667 10/31/11 0.12 427,778,000b 427,648,241 11/28/11 0.13 244,493,000b 244,387,936 12/13/11 0.18 250,000,000b 249,832,500 The Funds 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Government Agencies (continued) Federal National Mortgage Association: 8/1/11 0.21 500,000,000b 500,000,000 8/1/11 0.27 287,445,000a,b 287,574,811 8/1/11 0.30 601,485,000a,b 601,323,305 8/17/11 0.17 36,581,000b 36,578,317 8/22/11 0.11 200,000,000b 199,987,167 8/29/11 0.10 500,000,000b 499,961,111 9/6/11 0.25 250,000,000b 249,937,500 10/26/11 0.12 238,500,000b 238,431,630 11/15/11 0.25 72,242,000b 73,311,476 11/23/11 0.13 180,000,000b 179,925,900 11/23/11 0.26 100,000,000b 100,226,523 11/30/11 0.13 50,000,000b 49,977,481 Straight-A Funding LLC: 8/1/11 0.19 168,819,000c 168,819,000 8/8/11 0.17 71,352,000c 71,349,641 8/17/11 0.17 90,000,000c 89,993,200 8/22/11 0.16 40,000,000c 39,996,267 8/22/11 0.16 195,000,000c 194,981,800 9/21/11 0.16 25,000,000c 24,994,333 Total U.S. Government Agencies (cost $13,611,370,884) 13,611,370,884 U.S. Treasury Bills—1.5% 8/25/11 0.001 200,000,000 199,999,333 9/1/11 0.001 104,000,000 103,999,552 Total U.S. Treasury Bills (cost $303,998,885) 303,998,885 U.S. Treasury Notes—5.6% 8/1/11 0.23 281,000,000 281,000,000 8/31/11 0.21 204,000,000 204,732,666 9/30/11 0.26 250,000,000 250,299,472 11/30/11 0.25 100,000,000 101,400,912 1/17/12 0.07 150,000,000 150,717,321 2/29/12 0.27 100,000,000 100,341,350 6/15/12 0.22 50,000,000 50,716,425 Total U.S. Treasury Notes (cost $1,139,208,146) 1,139,208,146 Repurchase Agreements—25.6% Barclays Capital, Inc. dated 7/29/11, due 8/1/11 in the amount of $109,001,181 (fully collateralized by $73,260,000 U.S. Treasury Bonds, 6.75%, due 8/15/26, value $102,000,045 and $9,118,900 U.S. Treasury Notes, 0.63%, due 2/28/13, value $9,180,038) 0.13 109,000,000 109,000,000 BNP Paribas dated 7/29/11, due 8/1/11 in the amount of $100,001,167 (fully collateralized by $51,799,300 U.S. Treasury Inflation Protected Securities, 3.88%, due 4/15/29, value $102,000,053) 0.14 100,000,000 100,000,000 18 Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Citigroup Global Markets Holdings Inc. dated 7/29/11, due 8/1/11 in the amount of $150,002,250 (fully collateralized by $102,925,000 Federal Agricultural Mortgage Corp., 0%-5%, due 10/3/11-7/27/26, value $104,029,037 and $48,972,000 Federal Home Loan Bank, 0%, due 8/12/11, value $48,971,021) 0.18 150,000,000 150,000,000 Credit Agricole Securities (USA) Inc. dated 7/29/11, due 8/1/11 in the amount of $350,004,083 (fully collateralized by $139,443,000 U.S. Treasury Inflation Protected Securities, 3.38%, due 4/15/32, value $246,694,935 and $108,973,000 U.S. Treasury Notes, 1.38%, due 4/15/12, value $110,305,159) 0.14 350,000,000 350,000,000 Credit Agricole Securities (USA) Inc. dated 7/29/11, due 8/1/11 in the amount of $480,006,400 (fully collateralized by $101,053,000 Federal Home Loan Mortgage Corp., 4.38%, due 7/17/15, value $113,147,865, $200,000,000 Federal National Mortgage Association, 4.63%, due 10/15/14, value $225,660,223 and $148,970,800 U.S. Treasury Notes, 1.38%, due 4/15/12, value $150,791,919) 0.16 480,000,000 480,000,000 Credit Suisse Securities LLC dated 7/29/11, due 8/1/11 in the amount of $325,003,792 (fully collateralized by $603,572,000 U.S. Treasury Strips, due 2/15/15-8/15/40, value $331,501,155) 0.14 325,000,000 325,000,000 Deutsche Bank Securities Inc. dated 7/29/11, due 8/1/11 in the amount of $350,005,250 (fully collateralized by $60,640,000 Federal Home Loan Bank, 0.35%-1.50%, due 12/19/11-8/25/14, value $60,783,451, $69,513,000 Federal Home Loan Mortgage Corp., 2.13%-5.25%, due 3/23/12-4/18/16, value $76,034,873 and $249,824,000 Federal National Mortgage Association, 1.69%-6.21%, due 2/21/13-1/22/37, value $220,184,559) 0.18 350,000,000 350,000,000 HSBC USA Inc. dated 7/29/11, due 8/1/11 in the amount of $50,000,625 (fully collateralized by $187,305,000 U.S. Treasury Strips, due 11/15/39, value $51,001,277) 0.15 50,000,000 50,000,000 HSBC USA Inc. dated 7/29/11, due 8/1/11 in the amount of $130,001,733 (fully collateralized by $131,871,000 U.S. Treasury Notes, 0.38%-0.63%, due 9/30/12-2/28/13, value $132,602,891) 0.16 130,000,000 130,000,000 JPMorgan Chase & Co. dated 7/29/11, due 8/1/11 in the amount of $750,011,875 (fully collateralized by $1,393,563,802 Federal Home Loan Mortgage Corp., 3%-9.50%, due 11/1/11-8/1/47, value $748,786,495 and $17,001,909 Federal National Mortgage Association, 3.50%, due 2/1/41, value $16,213,895) 0.19 750,000,000 750,000,000 Merrill Lynch & Co. Inc. dated 7/29/11, due 8/1/11 in the amount of $500,005,833 (fully collateralized by $1,146,200 U.S. Treasury Inflation Protected Securities, 2.38%, due 1/15/25, value $184,552,800 U.S. Treasury Notes, 0.63%, due 1/31/13, value $1,634,160, $185,879,821 and $782,602,943 U.S. Treasury Strips, due 2/15/21-2/15/40, value $322,486,027) 0.14 500,000,000 500,000,000 Morgan Stanley dated 7/29/11, due 8/1/11 in the amount of $475,005,938 (fully collateralized by $952,589,719 U.S. Treasury Strips, due 8/15/11-5/15/41, value $484,500,000) 0.15 475,000,000 475,000,000 RBC Capital Markets dated 7/29/11, due 8/1/11 in the amount of $250,002,708 (fully collateralized by $239,885,700 U.S. Treasury Notes, 0.75%-4.50%, due 3/31/13-6/30/16, value $255,000,066) 0.13 250,000,000 250,000,000 RBS Securities, Inc. dated 7/29/11, due 8/1/11 in the amount of $50,000,708 (fully collateralized by $49,950,000 U.S. Treasury Bonds, 3.13%, due 5/15/21, value $51,001,893) 0.17 50,000,000 50,000,000 The Funds 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Societe Generale dated 7/29/11, due 8/1/11 in the amount of $250,003,542 (fully collateralized by $ 50,000,000 Federal Agricultural Mortgage Corp., 3%, due 1/22/14, value $52,190,167, $14,500,000 Federal Home Loan Bank, 0.63%-0.75%, due 1/28/15-6/9/15, value $14,509,526 and $186,707,000 Federal National Mortgage Association, 0%-2.38%, due 10/12/11-7/27/16, value $188,300,925) 0.17 250,000,000 250,000,000 TD Securities (USA) LLC dated 7/29/11, due 8/1/11 in the amount of $375,004,688 (fully collateralized by $ 52,396,700 U.S. Treasury Bills, due 8/11/11-7/26/12, value $52,362,991, $ 18,230,800 U.S. Treasury Bonds, 3.88%-11.25%, due 2/15/15-8/15/40, value $24,306,318, $25,907,000 U.S. Treasury Inflation Protected Securities, 0.50%-2.38%, due 4/15/12-2/15/41, value $31,043,480, $260,799,600 U.S. Treasury Notes, 0.38%-5.13%, due 8/15/11-5/15/21, value $270,607,750 and $ 8,985,000 U.S. Treasury Strips, due 5/15/28-2/15/41, value $4,179,562) 0.15 375,000,000 375,000,000 UBS Securities LLC dated 7/29/11, due 8/1/11 in the amount of $500,009,167 (fully collataralized by $ 2,226,000 Federal Agricultural Mortgage Corp., 0%-3.75%, due 8/1/11-5/17/17, value $2,227,531, $71,900,000 Federal Farm Credit Bank, 0%-5.05%, due 11/22/11-1/20/17, value $71,932,731, $53,515,000 Federal Home Loan Bank, 0%-5%, due 8/1/11-7/27/22, value $53,610,586, $120,715,000 Federal Home Loan Mortgage Corp., 0%-3.75%, due 8/19/11-7/15/32, value $89,226,749, $121,900,000 Federal National Mortgage Association, 0%-6.03%, due 8/11/11-7/15/33, value $98,390,744, $1,910,000 Financing Corp., 0%-10.70%, due 11/30/11-8/3/18, value $2,282,928, $207,223,000 Resolution Funding Corp., 0%-9.38%, due 10/15/11-4/15/30, value $158,731,023, $1,000,000 Student Loan Marketing Association, 0%, due 10/3/22, value $618,900 and $44,088,000 Tennessee Valley Authority, 0%-6.25%, due 4/15/12-7/15/37, value $32,978,938) 0.22 500,000,000 500,000,000 Total Repurchase Agreements (cost $5,194,000,000) 5,194,000,000 Total Investments (cost $20,248,577,915) 99.8 % 20,248,577,915 Cash and Receivables (Net) .2 % 32,952,110 Net Assets 100.0 % 20,281,530,025 a Variable rate security—interest rate subject to periodic change. b The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31,2011, these securities amounted to $590,134,241 or 2.9% of net assets. Portfolio Summary (Unaudited)† Value (%) Value (%) Federal Home Loan Bank 36.1 Straight-A Funding LLC 2.9 Repurchase Agreements 25.6 Federal Farm Credit Bank 2.0 Federal National Mortgage Association 14.9 U.S. Treasury Bills 1.5 Federal Home Loan Mortgage Corp 11.2 U.S. Treasury Notes 5.6 99.8 † Based on net assets. See notes to financial statements. 20 STATEMENT OF INVESTMENTS July 31, 2011 (Unaudited) Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies—72.2% Federal Farm Credit Bank: 8/1/11 0.01 10,000,000 10,000,000 8/23/11 0.18 100,000,000a 99,983,239 8/23/11 0.20 74,500,000a 74,485,321 8/26/11 0.03 3,000,000 2,999,948 9/23/11 0.05 2,917,000 2,929,868 10/3/11 0.07 1,380,000 1,388,094 10/18/11 0.13 25,000,000 24,992,958 10/19/11 0.13 25,000,000 24,992,868 2/6/12 0.44 75,000,000a 74,964,144 5/24/12 0.31 50,000,000a 49,995,874 7/25/12 0.33 225,000,000a 224,955,233 8/17/12 0.32 82,500,000a 82,569,668 Federal Home Loan Bank: 8/1/11 0.001 45,000,000 45,000,000 8/3/11 0.09 25,997,000 25,996,877 8/17/11 0.02 98,000,000 97,999,129 8/19/11 0.04 5,445,000 5,459,192 8/19/11 0.06 50,000,000 49,998,500 8/24/11 0.07 322,900,000 322,885,336 9/1/11 0.01 263,651,000 263,648,730 9/7/11 0.07 450,000,000 449,967,111 9/9/11 0.05 2,290,000 2,298,894 9/9/11 0.05 5,075,000 5,098,041 9/12/11 0.01 175,200,000 175,197,956 9/14/11 0.09 125,000,000 124,987,014 9/16/11 0.08 74,000,000 73,992,908 9/21/11 0.07 120,000,000 119,988,950 10/19/11 0.14 125,000,000 124,961,597 10/24/11 0.09 25,000,000 24,994,750 11/2/11 0.09 200,000,000 199,952,208 11/25/11 0.12 76,983,000 76,953,977 Total U.S. Government Agencies (cost $2,863,638,385) 2,863,638,385 U.S. Treasury Bills—11.8% 8/25/11 0.01 214,000,000 213,998,893 9/8/11 0.15 150,000,000 149,976,250 9/29/11 0.03 87,526,000 87,521,742 10/13/11 0.05 18,000,000 17,998,175 Total U.S. Treasury Bills (cost $469,495,060) 469,495,060 The Funds 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Treasury Notes—15.7% 8/1/11 0.20 125,000,000 125,000,000 8/1/11 0.24 150,000,000 150,000,000 9/30/11 0.15 75,000,000 75,104,121 11/30/11 0.13 219,000,000 222,159,940 6/15/12 0.22 50,000,000 50,716,425 Total U.S. Treasury Notes (cost $622,980,486) 622,980,486 Total Investments (cost $3,956,113,931) 99.7% 3,956,113,931 Cash and Receivables (Net) .3% 13,414,754 Net Assets 100.0% 3,969,528,685 a Variable rate security—interest rate subject to periodic change. Portfolio Summary (Unaudited)† Value (%) Value (%) Federal Home Loan Bank 55.2 U.S. Treasury Bills 11.8 Federal Farm Credit Bank 17.0 U.S. Treasury Notes 15.7 99.7 † Based on net assets. See notes to financial statements. 22 STATEMENT OF INVESTMENTS July 31, 2011 (Unaudited) Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—16.3% 8/11/11 0.00 325,000,000 324,999,653 8/25/11 0.01 830,000,000 829,994,467 9/22/11 0.001 19,000,000 18,999,972 9/29/11 0.005 77,000,000 76,999,369 10/13/11 0.03 300,000,000 299,984,792 10/20/11 0.02 692,000,000 691,976,933 Total U.S. Treasury Bills (cost $2,242,955,186) 2,242,955,186 U.S. Treasury Notes—32.3% 8/1/11 0.28 550,000,000 550,000,000 8/31/11 0.06 200,000,000 200,153,750 9/30/11 0.08 400,000,000 400,599,017 9/30/11 0.08 100,000,000 100,723,866 10/31/11 0.24 300,000,000 300,562,352 10/31/11 0.25 250,000,000 252,723,592 11/30/11 0.25 225,000,000 225,366,042 11/30/11 0.27 500,000,000 506,963,157 1/3/12 0.06 130,000,000 132,452,867 1/3/12 0.21 50,000,000 50,162,031 1/17/12 0.22 100,000,000 100,407,379 1/31/12 0.19 190,000,000 194,423,582 2/15/12 0.26 275,000,000 281,914,244 2/29/12 0.17 100,000,000 102,561,036 3/15/12 0.29 150,000,000 150,993,839 4/30/12 0.19 250,000,000 251,493,810 5/15/12 0.22 500,000,000 504,493,634 6/15/12 0.22 150,000,000 152,149,276 Total U.S. Treasury Notes (cost $4,458,143,474) 4,458,143,474 U.S. Treasury Strips—.5% 8/1/11 (cost $62,193,000) 0.27 62,193,000 62,193,000 Repurchase Agreements—50.6% Barclays Capital, Inc. dated 7/29/11, due 8/1/11 in the amount of $163,001,766 (fully collateralized by $115,415,100 U.S. Treasury Bonds, 7.63%, due 11/15/22, value $166,260,078) 0.13 163,000,000 163,000,000 The Funds 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) BNP Paribas dated 7/29/11, due 8/1/11 in the amount of $1,050,012,250 (fully collateralized by $988,876,700 U.S. Treasury Notes, 2.38%-4.25%, due 2/28/13-2/15/20, value $1,071,000,077) 0.14 1,050,000,000 1,050,000,000 Credit Agricole Securities (USA) Inc. dated 7/29/11, due 8/1/11 in the amount of $500,005,833 (fully collateralized by $237,281,300 U.S. Treasuty Inflation Protected Securities, 3.38%, due 4/15/32, value $419,785,109 and $89,345,900 U.S. Treasury Notes, 0.75%, due 8/15/13, value $90,215,038) 0.14 500,000,000 500,000,000 Credit Suisse Securities LLC dated 7/29/11, due 8/1/11 in the amount of $175,002,042 (fully collateralized by $597,406,000 U.S. Treasury Strips, due 2/15/36-11/15/39, value $178,500,530) 0.14 175,000,000 175,000,000 Credit Suisse Securities LLC dated 7/29/11, due 8/1/11 in the amount of $500,006,250 (fully collateralized by $472,598,858 Government National Mortgage Association, 4.50%-5%, due 6/20/41, value $510,000,713) 0.15 500,000,000 500,000,000 Deutsche Bank Securities Inc. dated 7/29/11, due 8/1/11 in the amount of $500,005,833 (fully collateralized by $214,546,700 U.S. Treasury Bonds, 4.50%, due 2/15/36, value $230,686,349 and $261,353,400 U.S. Treasury Notes, 3.38%-3.50%, due 11/15/19-5/15/20, value $279,313,724) 0.14 500,000,000 500,000,000 Deutsche Bank Securities Inc. dated 7/29/11, due 8/1/11 in the amount of $450,006,000 (fully collateralized by $600,980,710 Government National Mortgage Association, 4.50%-6%, due 4/20/35-6/15/41, value $459,000,001) 0.16 450,000,000 450,000,000 HSBC USA Inc. dated 7/29/11, due 8/1/11 in the amount of $740,009,250 (fully collateralized by $924,702,446 U.S. Treasury Strips, due 8/15/12-5/15/22, value $754,800,903) 0.15 740,000,000 740,000,000 JPMorgan Chase & Co. dated 7/29/11, due 8/1/11 the amount of $64,000,693 (fully collateralized by $63,361,600 U.S. Treasury Notes, 1.38%-2.75%, due 10/15/12-2/28/18, value $65,283,361) 0.13 64,000,000 64,000,000 JPMorgan Chase & Co. dated 7/29/11, due 8/1/11 in the amount of $200,002,333 (fully collateralized by $204,705,000 Government National Mortgage Association, 4%, due 10/20/40, value $204,002,604) 0.14 200,000,000 200,000,000 Merrill Lynch & Co. Inc. dated 7/29/11, due 8/1/11 in the amount of $140,001,750 (fully collateralized by $242,185,096 Government National Mortgage Association, 0.83%-5.85%, due 7/20/34-7/20/61, value $142,800,001) 0.15 140,000,000 140,000,000 24 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) RBC Capital Markets dated 7/29/11, due 8/1/11 in the amount of $400,004,333 (fully collateralized by $92,142,000 U.S. Treasury Bills, due 8/4/11-1/26/12, value $92,108,423, $35,120,000 U.S. Treasury Bonds, 4.75%, due 2/15/37, value $39,113,472 and $272,255,200 U.S. Treasury Notes, 0.63%-2.38%, due 1/31/12-11/30/15, value $276,778,117) 0.13 400,000,000 400,000,000 RBS Securities, Inc. dated 7/29/11, due 8/1/11 in the amount of $350,004,375 (fully collateralized by $343,100,000 U.S. Treasury Notes, 2%, due 1/31/16, value $357,002,273) 0.15 350,000,000 350,000,000 Societe Generale dated 7/29/11, due 8/1/11 in the amount of $350,004,958 (fully collateralized by $11,633,796,246 Government National Mortgage Association, 1.75%-8.50%, due 3/15/12-11/15/40, value $357,000,001) 0.17 350,000,000 350,000,000 TD Securities (USA) LLC dated 7/29/11, due 8/1/11 in the amount of $1,400,017,500 (fully collateralized by $378,620,100 U.S. Treasury Bills, due 8/18/11-12/8/11, value $378,530,143, $335,060,400 U.S. Treasury Bonds, 5.25%-8.88%, due 2/15/19-11/15/28, value $459,394,456 and $558,598,170 U.S. Treasury Notes, 1.13%-4.50%, due 9/30/11-8/15/15, value $590,075,407) 0.15 1,400,000,000 1,400,000,000 Total Repurchase Agreements (cost $6,982,000,000) 6,982,000,000 Total Investments (cost $13,745,291,660) 99.7 % 13,745,291,660 Cash and Receivables (Net) .3 % 38,909,484 Net Assets 100.0 % 13,784,201,144 Portfolio Summary (Unaudited)† Value (%) Value (%) Repurchase Agreements 50.6 U.S. Treasury Strips .5 U.S. Treasury Notes 32.3 U.S. Treasury Bills 16.3 99.7 † Based on net assets. See notes to financial statements. The Funds 25 STATEMENT OF INVESTMENTS July 31, 2011 (Unaudited) Annualized Yield on Date of Principal Dreyfus Treasury Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—49.4% 8/18/11 0.01 940,128,000 940,125,780 8/25/11 0.04 2,637,107,000 2,637,032,079 9/1/11 0.05 752,000,000 751,966,193 9/8/11 0.03 790,000,000 789,971,236 9/15/11 0.04 4,000,000 3,999,825 9/22/11 0.03 713,000,000 712,965,521 9/29/11 0.02 859,000,000 858,974,204 10/13/11 0.03 460,000,000 459,973,081 11/25/11 0.10 400,000,000 399,877,556 12/8/11 0.10 240,000,000 239,911,850 12/15/11 0.11 350,000,000 349,861,167 12/22/11 0.10 150,000,000 149,940,417 1/5/12 0.09 490,000,000 489,805,494 1/12/12 0.07 990,000,000 989,704,003 Total U.S. Treasury Bills (cost $9,774,108,406) 9,774,108,406 U.S. Treasury Notes—23.8% 8/1/11 0.04 776,000,000 776,000,000 8/1/11 0.07 400,000,000 400,000,000 8/31/11 0.06 117,000,000 117,435,440 8/31/11 0.07 350,000,000 350,264,394 9/30/11 0.07 1,310,000,000 1,311,998,752 9/30/11 0.13 656,000,000 660,694,806 10/31/11 0.07 376,000,000 376,862,318 11/30/11 0.08 150,000,000 150,333,765 11/30/11 0.09 192,000,000 194,793,993 12/15/11 0.11 44,000,000 44,165,564 1/3/12 0.12 114,000,000 116,121,292 1/17/12 0.12 200,000,000 200,904,001 Total U.S. Treasury Notes (cost $4,699,574,325) 4,699,574,325 Total Investments (cost $14,473,682,731) 73.2% 14,473,682,731 Cash and Receivables (Net) 26.8% 5,312,157,794 Net Assets 100.0% 19,785,840,525 Portfolio Summary (Unaudited)† Value (%) Value (%) U.S. Treasury Bills 49.4 U.S. Treasury Notes 23.8 73.2 † Based on net assets. See notes to financial statements. 26 STATEMENT OF INVESTMENTS July 31, 2011 (Unaudited) Coupon Maturity Principal Dreyfus Municipal Cash Management Plus Rate (%) Date Amount ($) Value ($) Short-Term Investments—100.7% Arizona—1.8% JPMorgan Chase Putters and Drivers Trust (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.12 8/7/11 8,500,000 a,b,c 8,500,000 Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.21 8/7/11 1,010,000 a 1,010,000 Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.19 8/7/11 7,600,000 a 7,600,000 California—7.2% California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.17 8/1/11 17,000,000 a 17,000,000 California Pollution Control Financing Authority, SWDR (CR&R Inc. Project) (LOC; Bank of the West) 0.15 8/7/11 9,000,000 a 9,000,000 California Pollution Control Financing Authority, SWDR (Rainbow Disposal Company Inc. Project) (LOC; Union Bank NA) 0.15 8/7/11 17,815,000 a 17,815,000 California Statewide Communities Development Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.18 8/7/11 13,995,000 a,b,c 13,995,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.34 10/12/11 10,500,000 10,500,000 Colorado—2.7% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 0.23 8/1/11 7,475,000 a 7,475,000 Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 0.28 8/7/11 2,665,000 a 2,665,000 Colorado Housing and Finance Authority, EDR (Wanco, Inc. Project) (LOC; U.S. Bank NA) 0.28 8/7/11 2,235,000 a 2,235,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.15 8/7/11 10,000,000 a 10,000,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.14 8/7/11 2,940,000 a 2,940,000 Connecticut—2.1% Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Wells Fargo Bank) 0.08 8/7/11 7,300,000 a,b,c 7,300,000 Hamden, GO Notes, BAN 2.00 8/24/11 13,000,000 13,010,753 Florida—3.9% Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.19 8/7/11 13,230,000 a 13,230,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; JPMorgan Chase Bank) 0.14 10/6/11 9,000,000 9,000,000 Greater Orlando Aviation Authority, Airport Facility Revenue (FlightSafety International Inc. Project) (Insured; Berkshire Hathaway Assurance Corporation) 0.04 8/7/11 6,700,000 a 6,700,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.20 8/11/11 7,580,000 7,580,000 The Funds 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Georgia—3.7% Atlanta, Airport Revenue, CP (LOC; Wells Fargo Bank) 0.27 9/16/11 20,000,000 20,000,000 Gwinnett County Development Authority, IDR (Suzanna’s Kitchen, Inc. Project) (LOC; Wells Fargo Bank) 0.25 8/7/11 4,700,000 a 4,700,000 Metropolitan Atlanta Rapid Transportation Authority, Sales Tax Revenue, CP (Liquidity Facility; Wells Fargo Bank) 0.21 8/5/11 10,000,000 10,000,000 Illinois—1.4% Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.08 8/7/11 4,730,000 a 4,730,000 Upper Illinois River Valley Development Authority, SWDR (Exolon-ESK Company Project) (LOC; Bank of America) 0.11 8/7/11 8,405,000 a 8,405,000 Indiana—2.6% Elkhart County, EDR (Four Seasons Manufacturing Project) (LOC; National City Bank) 0.13 8/7/11 3,005,000 a 3,005,000 Fort Wayne, EDR (Park Center Project) (LOC; National City Bank) 0.10 8/7/11 2,055,000 a 2,055,000 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; National City Bank) 0.13 8/7/11 3,100,000 a 3,100,000 Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.11 8/7/11 6,000,000 a 6,000,000 Puttable Floating Option Tax Exempt Receipts (Indiana Health Facility Financing Authority, Hospital Improvement Revenue, Refunding (Community Hospitals Projects)) (Liquidity Facility; Bank of America and LOC; Bank Of America) 0.19 8/7/11 10,000,000 a,b,c 10,000,000 Iowa—.4% Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/11 4,000,000 4,011,973 Kansas—.9% Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; U.S. Bank NA) 0.11 8/7/11 8,450,000 a 8,450,000 Kentucky—2.0% Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; JPMorgan Chase Bank) 0.12 8/7/11 8,630,000 a 8,630,000 Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.50 12/1/11 10,000,000 10,028,262 Louisiana—2.0% Ascension Parish, Revenue, CP (BASF SE) 0.31 10/14/11 9,000,000 9,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Nicholls State University Student Housing/Nicholls State University Facilities Corporation Project) (Insured; Assured Guaranty Municipal Corp. and LOC; FHLB) 0.18 8/7/11 10,000,000 a 10,000,000 Maryland—1.9% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Trust) 0.19 8/7/11 6,075,000 a 6,075,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Trust) 0.11 8/7/11 5,675,000 a 5,675,000 28 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Maryland (continued) Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Trust) 0.07 8/7/11 2,700,000 a 2,700,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Charles County Nursing Center) (Liquidity Facility; M&T Trust) 0.13 8/7/11 3,635,000 a 3,635,000 Massachusetts—3.1% Macon Trust Various Certificates (Massachusetts Health and Educational Facilities Authority—Harvard Vanguard Medical Associates Issue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.16 8/7/11 9,975,000 a,b,c 9,975,000 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.18 8/7/11 15,440,000 a,b,c 15,440,000 Northampton, GO Notes, BAN 1.50 2/10/12 4,000,000 4,017,734 Michigan—4.4% Michigan, GO Notes 2.00 9/30/11 8,000,000 8,020,596 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.12 10/11/11 10,000,000 10,000,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; Bank of America) 0.23 8/7/11 1,900,000 a 1,900,000 Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.13 8/7/11 4,180,000 a 4,180,000 University of Michigan, CP 0.09 9/19/11 7,000,000 7,000,000 Waterford Charter Township Economic Development Corporation, LOR, Refunding (Canterbury Health Care, Inc. Project) (LOC; FHLB) 0.09 8/7/11 10,270,000 a 10,270,000 Minnesota—1.1% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 0.16 8/7/11 7,000,000 a 7,000,000 Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 0.10 8/7/11 3,055,000 a 3,055,000 Mississippi—1.8% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.09 8/1/11 6,640,000 a 6,640,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.19 8/1/11 10,600,000 a 10,600,000 Missouri—.3% Missouri Health and Educational Facilities Authority, Health Facilities Revenue, Refunding (Sisters of Mercy Health System) (Liquidity Facility; Bank of America) 0.20 8/1/11 2,800,000 a 2,800,000 Nevada—4.0% Clark County, Airport System Subordinate Lien Revenue (LOC; Citibank NA) 0.08 8/7/11 6,600,000 a 6,600,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Citibank NA) 0.08 8/7/11 8,100,000 a 8,100,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Royal Bank of Canada) 0.06 8/7/11 8,105,000 a 8,105,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.26 10/6/11 15,000,000 15,000,000 The Funds 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New Hampshire—.5% New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 0.16 8/7/11 4,900,000 a 4,900,000 New York—3.5% JPMorgan Chase Putter/Drivers Trust (New York City Transitional Finance Authority, Future Tax Secured Revenue, Refunding) (Liquidity Facility; JPMorgan Chase Bank) 0.21 8/1/11 12,000,000 a,b,c 12,000,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.35 2/1/12 12,000,000 12,000,000 New York State Thruway Authority, General Revenue, BAN 2.00 7/12/12 8,700,000 8,835,170 North Carolina—1.4% North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (The Raleigh School Project) (LOC; Branch Banking and Trust Co.) 0.08 8/7/11 3,600,000 a 3,600,000 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.08 8/7/11 10,035,000 a 10,035,000 Ohio—2.5% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.08 8/7/11 5,055,000 a 5,055,000 Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; National City Bank) 0.15 8/7/11 1,850,000 a 1,850,000 Puttable Floating Option Tax Exempt Receipts (Hamilton County, Hospital Facilities Revenue (University Hospital)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.16 8/7/11 7,575,000 a,b,c 7,575,000 Union Township, GO Notes, BAN (Various Purpose) 1.25 9/13/11 9,000,000 9,005,252 Oklahoma—.6% Oklahoma Water Resources Board, State Loan Program Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.55 9/1/11 5,600,000 5,600,000 Pennsylvania—11.2% Blair County Industrial Development Authority, Revenue (Hollidaysburg Area YMCA Project) (LOC; Citizens Bank of Pennsylvania) 0.25 8/7/11 2,920,000 a 2,920,000 Chester County Health and Education Facilities Authority, Mortgage Revenue (Tel Hai Obligated Group Project) (LOC; M&T Trust) 0.07 8/7/11 10,045,000 a 10,045,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wells Fargo Bank) 0.15 8/7/11 16,400,000 a 16,400,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.13 8/7/11 7,300,000 a 7,300,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.23 8/7/11 16,000,000 a 16,000,000 Pennsylvania Housing Finance Agency, SFMR (Liquidity Facility; Barclays Bank PLC) 0.05 8/7/11 15,000,000 a 15,000,000 30 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) Philadelphia Authority for Industrial Development, Revenue (The Pennsylvania School for the Deaf) (LOC; Citizens Bank of Pennsylvania) 0.25 8/7/11 2,400,000a 2,400,000 Philadelphia School District, GO Notes, Refunding (LOC; Barclays Bank PLC) 0.02 8/7/11 32,000,000a 32,000,000 Union County Industrial Development Authority, Revenue (Stabler Companies Inc. Project) (LOC; M&T Trust) 0.23 8/7/11 4,675,000a 4,675,000 South Carolina—1.8% South Carolina Association of Governmental Organizations, COP 1.50 4/13/12 11,200,000 11,299,010 Spartanburg County School District Number 002, GO Notes 3.00 4/1/12 5,600,000 5,700,504 Tennessee—2.4% Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.08 8/7/11 3,200,000a 3,200,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue, Refunding (Belmont University Project) (LOC; FHLB) 0.07 8/7/11 6,200,000a 6,200,000 Tennessee, CP (Tennessee Consolidated Retirement System) 0.15 12/1/11 13,500,000 13,500,000 Texas—20.9% Calhoun Port Authority, Environmental Facilities Revenue (Formosa Plastics Corporation, Texas Project) (LOC; Bank of America) 0.13 8/7/11 10,000,000a 10,000,000 DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wells Fargo Bank) 0.20 8/7/11 3,660,000a 3,660,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.23 12/7/11 13,000,000 13,000,000 Gulf Coast Waste Disposal Authority, Environmental Facilities Revenue (ExxonMobil Project) 0.22 8/1/11 19,000,000a 19,000,000 Harris County, GO Notes, TAN 1.50 2/29/12 10,000,000 10,077,670 Houston, CP (Liquidity Facility; JPMorgan Chase Bank) 0.13 10/5/11 3,000,000 3,000,000 Houston, CP (Liquidity Facility; Wells Fargo Bank) 0.13 10/5/11 3,550,000 3,550,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, LLC Project) (LOC; Branch Banking and Trust Co.) 0.50 9/29/11 19,000,000 19,000,000 North Texas Tollway Authority, Revenue, CP (LOC; Bank of America) 0.23 9/2/11 7,300,000 7,300,000 Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 0.31 10/14/11 10,000,000 10,000,000 Texas, GO Notes (Veterans’ Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.11 8/7/11 16,000,000a 16,000,000 Texas, TRAN 2.00 8/31/11 25,000,000 25,034,467 Texas Department of Housing and Community Affairs, SFMR 0.13 8/7/11 49,200,000a 49,200,000 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.30 8/9/11 5,000,000 5,000,000 Wells Fargo Stage Trust (Klein Independent School District, Unlimited Tax Schoolhouse Bonds) (Liquidity Facility; Wells Fargo Bank and LOC; Permanent School Fund Guarantee Program) 0.08 8/7/11 5,000,000 a,b,c 5,000,000 The Funds 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Utah—1.3% Salt Lake County, GO Notes, TRAN 2.50 12/29/11 12,000,000 12,116,521 Vermont—.9% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; JPMorgan Chase Bank) 0.27 9/7/11 8,300,000 8,300,000 Virginia—2.5% Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Trust) 0.18 8/7/11 13,520,000a 13,520,000 University of Virginia, University Revenue, CP 0.11 9/6/11 10,000,000 10,000,000 Washington—1.3% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.15 8/7/11 4,555,000a 4,555,000 Washington Economic Development Finance Authority, SWDR (CleanScapes, Inc. Project) (LOC; Bank of the West) 0.14 8/7/11 7,285,000a 7,285,000 Wisconsin—2.6% Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.15 8/7/11 6,145,000a 6,145,000 Wisconsin Housing and Economic Development Authority, Home Ownership Revenue (Liquidity Facility; Fortis Bank) 0.18 8/7/11 18,435,000a 18,435,000 Total Investments (cost $952,732,912) 100.7% 952,732,912 Liabilities, Less Cash and Receivables (.7%) (6,155,888) Net Assets 100.0% 946,577,024 See footnotes on page 54. See notes to financial statements. 32 STATEMENT OF INVESTMENTS July 31, 2011 (Unaudited) Dreyfus New York Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—99.9% New York—96.3% Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.08 8/7/11 2,500,000a 2,500,000 Chautauqua County Industrial Development Agency, Civic Facility Revenue (Gerry Homes Project) (LOC; HSBC Bank USA) 0.25 8/7/11 10,740,000a 10,740,000 Chemung County Industrial Development Agency, IDR (MMARS 2nd Program) (Trayer Products, Inc. Project) (LOC; HSBC Bank USA) 0.25 8/7/11 555,000a 555,000 Columbia County Capital Resource Corporation, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.06 8/7/11 6,945,000a 6,945,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; HSBC Bank USA) 0.06 8/7/11 5,030,000a 5,030,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.13 8/7/11 7,105,000a 7,105,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.13 8/7/11 8,500,000a 8,500,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge Brookmeade Inc.) (LOC; M&T Trust) 0.13 8/7/11 11,540,000a 11,540,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.25 8/7/11 225,000a 225,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.25 8/7/11 3,185,000a 3,185,000 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.15 8/7/11 2,600,000a 2,600,000 Evans, GO Notes, BAN 1.25 10/6/11 2,125,000 2,125,757 Fort Ann, GO Notes, BAN 1.50 8/26/11 3,000,000 3,000,711 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.25 8/7/11 1,710,000a 1,710,000 JPMorgan Chase Putter/Drivers Trust (New York City Transitional Finance Authority, Future Tax Secured Revenue, Refunding) (Liquidity Facility; JPMorgan Chase Bank) 0.21 8/1/11 8,300,000 a,b,c 8,300,000 JPMorgan Chase Putters/Drivers Trust (New York State Dormitory Authority, State Personal Income Tax Revenue (Education)) (Liquidity Facility; JPMorgan Chase Bank) 0.12 8/7/11 8,000,000 a,b,c 8,000,000 JPMorgan Chase Putters/Drivers Trust (Suffolk County Water Authority, GO Notes, BAN) (Liquidity Facility; JPMorgan Chase Bank) 0.21 8/1/11 2,000,000 a,b,c 2,000,000 Lancaster Industrial Development Agency, IDR (Sealing Devices Inc. Project) (LOC; HSBC Bank USA) 0.15 8/7/11 2,170,000a 2,170,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC; State Street Bank and Trust Co.) 0.19 8/1/11 1,100,000a 1,100,000 Malone Central School District, GO Notes, BAN 0.75 11/30/11 12,000,000 12,009,846 Medina Central School District, GO Notes, BAN 1.50 6/22/12 7,800,000 7,844,708 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; Citibank NA) 0.11 10/14/11 10,000,000 10,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.13 8/7/11 2,175,000a 2,175,000 Monroe County Industrial Development Agency, IDR (Chaney Enterprise) (LOC; M&T Trust) 0.28 8/7/11 1,950,000a 1,950,000 The Funds 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) Monroe County Industrial Development Agency, IDR (Genesee Metal Stampings Inc. Facility) (LOC; HSBC Bank USA) 0.25 8/7/11 160,000a 160,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC— Robert Weslayan College Project) (LOC; M&T Trust) 0.14 8/7/11 2,600,000a 2,600,000 Monroe County Industrial Development Corporation, Revenue (Saint Ann’s Home for the Aged Project) (LOC; HSBC Bank USA) 0.08 8/7/11 8,000,000a 8,000,000 New York City, GO Notes 5.00 8/1/11 7,360,000 7,360,000 New York City, GO Notes (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; State Street Bank and Trust Co.) 0.27 8/1/11 1,500,000a 1,500,000 New York City, GO Notes (Liquidity Facility; Bank of Nova Scotia) 0.02 8/7/11 22,000,000a 22,000,000 New York City, GO Notes (LOC; Bank of America) 0.23 8/1/11 1,215,000a 1,215,000 New York City, GO Notes (LOC; Bank of Nova Scotia) 0.04 8/7/11 6,785,000a 6,785,000 New York City, GO Notes (LOC; California Public Employees Retirement System) 0.30 8/1/11 20,000,000a 20,000,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.19 8/1/11 1,300,000a 1,300,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.19 8/1/11 1,900,000a 1,900,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.19 8/1/11 2,900,000a 2,900,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.22 8/1/11 1,000,000a 1,000,000 New York City, GO Notes (LOC; Mizuho Corporate Bank Ltd.) 0.06 8/7/11 32,000,000a 32,000,000 New York City, GO Notes (LOC; U.S. Bank NA) 0.16 8/1/11 5,000,000a 5,000,000 New York City, GO Notes (LOC; Westdeutsche Landesbank) 0.10 8/7/11 2,350,000a 2,350,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.14 8/7/11 3,800,000a 3,800,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; Citibank NA) 0.13 8/7/11 10,000,000 a,b,c 10,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Children’s Oncology Society of New York, Inc. Project) (LOC; JPMorgan Chase Bank) 0.08 8/7/11 7,300,000a 7,300,000 New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New York—Federation of French Alliances in the United States Project) (LOC; M&T Trust) 0.14 8/7/11 3,360,000a 3,360,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.13 8/7/11 4,800,000a 4,800,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.13 8/7/11 3,100,000a 3,100,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.13 8/7/11 5,970,000a 5,970,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; JPMorgan Chase Bank) 0.11 8/7/11 8,770,000a 8,770,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; M&T Trust) 0.22 8/7/11 2,400,000a 2,400,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.13 10/28/11 5,000,000 5,000,000 34 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Royal Bank of Canada) 0.05 8/7/11 6,000,000 a 6,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Royal Bank of Canada) 0.05 8/7/11 5,000,000 a 5,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of America) 0.19 8/1/11 9,450,000 a 9,450,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of America) 0.23 8/1/11 2,250,000 a 2,250,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of Nova Scotia) 0.21 8/1/11 24,060,000 a 24,060,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 0.18 8/1/11 14,740,000 a 14,740,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.30 8/1/11 3,300,000 a 3,300,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; KBC Bank) 0.20 8/1/11 2,500,000 a 2,500,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; JPMorgan Chase Bank) 0.25 8/1/11 2,900,000 a 2,900,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Royal Bank of Canada) 0.22 8/1/11 10,600,000 a 10,600,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Wells Fargo Bank) 0.19 8/1/11 3,900,000 a 3,900,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.35 2/1/12 35,000,000 35,000,000 New York Liberty Development Corporation, Recovery Zone Revenue (3 World Trade Center Project) 0.42 1/19/12 21,500,000 21,500,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Liquidity Facility; Bank of America) 0.04 8/7/11 18,000,000 a 18,000,000 New York State, GO Notes, Refunding 3.00 2/1/12 1,000,000 1,013,844 New York State Dormitory Authority, Insured Revenue (The Culinary Institute of America) (LOC; TD Bank) 0.07 8/7/11 6,925,000 a 6,925,000 New York State Dormitory Authority, Revenue (Cornell University) (Liquidity Facility; JPMorgan Chase Bank) 0.06 8/7/11 1,300,000 a 1,300,000 New York State Dormitory Authority, Revenue (F.F.T. Senior Communities, Inc.) (LOC; KBC Bank) 0.08 8/7/11 4,260,000 a 4,260,000 New York State Dormitory Authority, Revenue (Long Island University) (LOC; FHLB) 0.05 8/7/11 11,100,000 a 11,100,000 New York State Dormitory Authority, Revenue (Saint John’s University) (LOC; JPMorgan Chase Bank) 0.05 8/7/11 10,110,000 a 10,110,000 The Funds 35 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York State Dormitory Authority, Revenue (The College of New Rochelle) (LOC; RBS Citizens NA) 0.17 8/7/11 4,000,000a 4,000,000 New York State Dormitory Authority, Revenue (The Rockefeller University) 0.05 8/7/11 10,175,000a 10,175,000 New York State Dormitory Authority, Revenue, CP (Cornell University) 0.27 10/3/11 6,500,000 6,500,000 New York State Housing Finance Agency, Housing Revenue (350 West 37th Street) (LOC; Wells Fargo Bank) 0.07 8/7/11 9,000,000a 9,000,000 New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Bank of America) 0.08 8/7/11 4,200,000a 4,200,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Bank of America) 0.06 8/7/11 17,700,000a 17,700,000 New York State Thruway Authority, General Revenue, BAN 2.00 7/12/12 5,000,000 5,077,684 New York State Urban Development Corporation, Service Contract Revenue, Refunding 4.00 1/1/12 2,000,000 2,031,253 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Trust) 0.23 8/7/11 2,120,000a 2,120,000 Ontario County Industrial Development Agency, Civic Facility Revenue (Friends of the Finger Lakes Performing Arts Center, Inc. Civic Facility) (LOC; FHLB) 0.19 8/30/11 6,345,000a 6,345,000 Ontario County Industrial Development Agency, IDR (Dixit Enterprises/Newtex Industries, Inc. Facility) (LOC; HSBC Bank USA) 0.25 8/7/11 2,400,000a 2,400,000 Port Authority of New York and New Jersey, CP 0.18 8/8/11 15,915,000 15,915,000 Port Authority of New York and New Jersey, CP 0.27 9/13/11 20,025,000 20,025,000 Port Authority of New York and New Jersey, CP 0.24 10/6/11 25,040,000 25,040,000 Port Authority of New York and New Jersey, Equipment Notes 0.13 8/7/11 10,500,000a 10,500,000 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.07 8/7/11 3,480,000a 3,480,000 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Trust) 0.13 8/7/11 5,435,000a 5,435,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Trust) 0.14 8/7/11 2,190,000a 2,190,000 Ulster County Industrial Development Agency, IDR (Selux Corporation Project) (LOC; M&T Trust) 0.23 8/7/11 1,025,000a 1,025,000 Waterville Central School District, GO Notes, BAN 1.25 12/28/11 4,400,000 4,411,028 36 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; JPMorgan Chase Bank) 0.10 8/7/11 5,400,000a 5,400,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.22 8/7/11 30,000,000a 30,000,000 U.S. Related—3.6% Puerto Rico Commonwealth, Public Improvement GO, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.05 8/7/11 15,000,000a 15,000,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.11 8/7/11 10,000,000 a,b,c 10,000,000 Total Investments (cost $703,759,831) 99.9% 703,759,831 Cash and Receivables (Net) .1% 435,244 Net Assets 100.0% 704,195,075 See footnotes on page 54. See notes to financial statements. The Funds 37 STATEMENT OF INVESTMENTSJuly 31, 2011 (Unaudited) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—99.8% Alabama—1.3% Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; JPMorgan Chase Bank) 0.08 8/7/11 10,000,000 a 10,000,000 University of Alabama Board of Trustees, Revenue (University of Alabama at Birmingham Hospital) (LOC; Bank of America) 0.11 8/7/11 25,000,000 a 25,000,000 Arizona—.8% Arizona Health Facilities Authority, HR (Phoenix Children’s Hospital) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.19 8/7/11 9,875,000 a,b,c 9,875,000 Arizona Health Facilities Authority, HR (Phoenix Children’s Hospital) (Liquidity Facility; BNP Paribas and LOC; BNP Paribas) 0.18 8/7/11 12,380,000 a,b,c 12,380,000 California—1.8% California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.17 8/1/11 3,000,000 a 3,000,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Pacific Gas and Electric Company) (LOC; Sumitomo Mitsui Bank Corporation) 0.18 8/1/11 7,000,000 a 7,000,000 California Municipal Finance Authority, PCR, Refunding (Chevron U.S.A. Inc. Project) 0.19 8/1/11 3,000,000 a 3,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.34 10/12/11 17,000,000 17,000,000 Los Angeles Department of Airports, Airport Revenue, CP (LOC: Citibank NA and State Street Bank and Trust Co.) 0.30 8/3/11 17,512,000 17,512,000 Colorado—4.0% Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue (LOC; U.S. Bank NA) 0.09 8/7/11 9,700,000 a 9,700,000 RBC Municipal Products Inc. Trust (Meridian Village Metropolitan District Number One, Improvement Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.08 8/7/11 17,600,000 a,b,c 17,600,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.13 8/7/11 65,300,000 a 65,300,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.14 8/7/11 14,755,000 a 14,755,000 Connecticut—.6% Connecticut Health and Educational Facilities Authority, Revenue (The Jerome Home Issue) (LOC; Bank of America) 0.12 8/7/11 4,340,000 a 4,340,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Citibank NA) 0.11 8/7/11 11,850,000 a,b,c 11,850,000 Delaware—.8% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.17 8/1/11 4,100,000 a 4,100,000 Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.05 8/7/11 8,525,000 a 8,525,000 Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.08 8/7/11 10,000,000 a 10,000,000 District of Columbia—2.5% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.08 8/7/11 48,290,000 a,b,c 48,290,000 38 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) District of Columbia (continued) District of Columbia, Revenue (American Legacy Foundation Issue) 0.07 8/7/11 14,000,000 a 14,000,000 District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.18 8/7/11 6,350,000 a 6,350,000 Florida—2.4% Capital Trust Agency, MFHR (Brittany Bay Apartments—Waterman’s Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.11 8/7/11 22,925,000 a,b,c 22,925,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wells Fargo Bank) 0.23 9/6/11 8,000,000 8,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 0.05 8/7/11 2,500,000 a 2,500,000 Hillsborough County Industrial Development Authority, Revenue (Tampa Metropolitan Area YMCA Project) (LOC; Bank of America) 0.13 8/7/11 10,200,000 a 10,200,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.30 8/8/11 12,050,000 12,050,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.14 10/14/11 8,510,000 8,510,000 Georgia—1.0% Atlanta, Airport General Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.20 8/7/11 10,000,000 a,b,c 10,000,000 Georgia Municipal Gas Authority, Gas Revenue, Refunding (Gas Portfolio III Project) 2.00 5/23/12 11,250,000 11,376,610 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.08 8/7/11 5,040,000 a 5,040,000 Illinois—3.2% Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 0.14 10/6/11 81,200,000 81,200,000 Illinois Finance Authority, Revenue (Hospice of Northeastern Illinois Project) (LOC; Harris NA) 0.11 8/7/11 3,500,000 a 3,500,000 Lake County, MFHR (Whispering Oaks Apartments Project) (LOC; FHLMC) 0.11 8/7/11 3,250,000 a 3,250,000 Indiana—2.2% Hamilton Southeastern Consolidated School Building Corporation, GO Notes, BAN 1.00 10/15/11 19,900,000 19,926,840 Indiana Finance Authority, HR (Community Health Network Project) (LOC; Bank of America) 0.10 8/7/11 14,700,000 a 14,700,000 Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.06 8/7/11 5,000,000 a 5,000,000 Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.04 8/7/11 5,800,000 a 5,800,000 Puttable Floating Option Tax Exempt Receipts (Indiana Health Facility Financing Authority, Hospital Improvement Revenue, Refunding (Community Hospitals Projects)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.19 8/7/11 12,980,000 a,b,c 12,980,000 Kentucky—.1% Kentucky Rural Water Finance Corporation, Public Projects Revenue (Flexible Term Program) 1.25 2/1/12 4,000,000 4,007,992 The Funds 39 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Louisiana—4.0% Louisiana Local Government Environmental Facilities and Community Development Authority, Healthcare Facilities Revenue, Refunding (Saint James Place of Baton Rouge Project) (LOC; Bank of America) 0.10 8/7/11 11,520,000 a 11,520,000 Louisiana Public Facilities Authority, HR (Touro Infirmary Project) (Liquidity Facility; Merrill Lynch Bank and LOC; Bank of America) 0.19 8/7/11 30,840,000 a,b,c 30,840,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.19 8/1/11 25,000,000 a 25,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.19 8/1/11 16,600,000 a 16,600,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.08 8/7/11 15,575,000 a 15,575,000 Port of New Orleans Board of Commissioners, Subordinate Lien Revenue, Refunding (LOC; FHLB) 0.08 8/7/11 8,875,000 a 8,875,000 Maine—.4% Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 0.09 8/7/11 11,090,000 a 11,090,000 Maryland—2.7% Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Trust) 0.11 8/7/11 3,200,000 a 3,200,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Trust) 0.07 8/7/11 12,100,000 a 12,100,000 Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Trust) 0.20 8/7/11 2,060,000 a 2,060,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Trust) 0.13 8/7/11 6,655,000 a 6,655,000 Maryland Economic Development Corporation, Revenue (Legal Aid Bureau, Inc. Facility) (LOC; M&T Trust) 0.15 8/7/11 1,825,000 a 1,825,000 Maryland Health and Higher Educational Facilities Authority, Revenue (De Matha Catholic High School Issue) (LOC; Branch Banking and Trust Co.) 0.08 8/7/11 9,505,000 a 9,505,000 Maryland Industrial Development Financing Authority, Recovery Zone Facility Revenue (Wexford Maryland Bio Park 3, LLC Facility) (LOC; M&T Trust) 0.13 8/7/11 20,000,000 a 20,000,000 Montgomery County, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.17 8/3/11 16,750,000 16,750,000 Massachusetts—1.8% Beverly, GO Notes, BAN 1.50 10/21/11 5,900,000 5,914,782 Massachusetts Development Finance Agency, Revenue (The Marine Biological Laboratory Issue) (LOC; JPMorgan Chase Bank) 0.08 8/7/11 10,100,000 a 10,100,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 0.05 8/7/11 20,200,000 a 20,200,000 Massachusetts Water Resources Authority, Subordinated General Revenue, Refunding (Liquidity Facility; TD Bank) 0.06 8/7/11 12,500,000 a 12,500,000 Michigan—5.9% Board of Trustees of the Michigan State University, CP 0.14 8/10/11 16,000,000 16,000,000 40 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Michigan (continued) Deutsche Bank Spears/Lifers Trust (Royal Oak Hospital Finance Authority, HR, Refunding (William Beaumont Hospital Obligated Group)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.08 8/7/11 16,705,000 a,b,c 16,705,000 Michigan, GO Notes 2.00 9/30/11 55,000,000 55,141,600 Michigan Finance Authority, State Aid Revenue Notes 2.00 8/19/11 15,000,000 15,008,805 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.12 10/11/11 20,000,000 20,000,000 Michigan Strategic Fund, LOR (Air Products and Chemicals, Inc. Project) 0.22 8/1/11 10,000,000 a 10,000,000 University of Michigan, CP 0.09 9/19/11 26,000,000 26,000,000 Minnesota—.4% Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.30 8/5/11 10,000,000 10,000,000 Mississippi—.9% Mississippi Business Finance Corporation, Gulf Opportunity Zone Industrial Development Revenue (Chevron U.S.A. Inc. Project) 0.07 8/7/11 24,700,000 a 24,700,000 Missouri—1.1% Missouri Development Finance Board, LR (Missouri Association of Municipal Utilities Lease Financing Program) (LOC: U.S. Bank NA) 0.33 8/1/11 14,415,000 a 14,415,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citigroup) 0.08 8/7/11 14,600,000 a 14,600,000 Nebraska—.9% Nebraska Investment Finance Authority, SFHR (Liquidity Facility; FHLB) 0.06 8/7/11 24,900,000 a 24,900,000 Nevada—3.2% Austin Trust (Clark County, GO Bond Bank Bonds) (Liquidity Facility; Bank of America) 0.11 8/7/11 9,770,000 a,b,c 9,770,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.26 10/6/11 40,000,000 40,000,000 Las Vegas Valley Water District, CP (LOC; Wells Fargo Bank) 0.25 8/3/11 36,000,000 36,000,000 New Hampshire—.7% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.17 8/1/11 20,150,000 a 20,150,000 New Mexico—.2% Dona Ana County, Industrial Revenue (Foamex Products, Inc. Project) (LOC; Wells Fargo Bank) 0.09 8/7/11 6,000,000 a 6,000,000 New York—5.5% JPMorgan Chase Putter/Drivers Trust (New York City Transitional Finance Authority, Future Tax Secured Revenue, Refunding) (Liquidity Facility; JPMorgan Chase Bank) 0.21 8/1/11 37,900,000 a,b,c 37,900,000 New York City, GO Notes (Liquidity Facility; Bank of Nova Scotia) 0.02 8/7/11 15,000,000 a 15,000,000 The Funds 41 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.13 10/28/11 20,000,000 20,000,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.35 2/1/12 32,000,000 32,000,000 New York Liberty Development Corporation, Recovery Zone Revenue (3 World Trade Center Project) 0.42 1/19/12 10,000,000 10,000,000 New York State Thruway Authority, General Revenue, BAN 2.00 7/12/12 23,000,000 23,357,347 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.18 8/7/11 9,700,000 a 9,700,000 North Carolina—.2% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.08 8/7/11 5,000,000 a 5,000,000 Ohio—2.1% Akron, GO Notes, BAN (Various Purpose) 1.13 12/8/11 4,715,000 4,723,682 Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.08 8/7/11 5,200,000 a 5,200,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.35 8/9/11 20,000,000 20,000,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.24 9/22/11 13,000,000 13,000,000 Puttable Floating Option Tax Exempt Receipts (Hamilton County, Hospital Facilities Revenue (University Hospital)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.16 8/7/11 13,580,000 a,b,c 13,580,000 Oregon—.5% Salem Hospital Facility Authority, Revenue (Capital Manor, Inc. Project) (LOC; Bank of America) 0.09 8/7/11 5,370,000 a 5,370,000 Salem Hospital Facility Authority, Revenue, Refunding (Capital Manor, Inc. Project) (LOC; Bank of America) 0.10 8/7/11 8,260,000 a 8,260,000 Pennsylvania—11.4% Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.25 1/19/12 4,800,000 4,800,000 Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.11 8/7/11 8,600,000 a 8,600,000 Chester County Health and Education Facilities Authority, Mortgage Revenue (Tel Hai Obligated Group Project) (LOC; M&T Trust) 0.07 8/7/11 6,430,000 a 6,430,000 Chester County Industrial Development Authority, Revenue (Archdiocese of Philadelphia) (LOC; PNC Bank) 0.06 8/7/11 12,675,000 a 12,675,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.13 8/7/11 10,745,000 a 10,745,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.13 8/7/11 6,465,000 a 6,465,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wells Fargo Bank) 0.15 8/7/11 61,125,000 a 61,125,000 42 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.08 8/7/11 8,600,000 a 8,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.08 8/7/11 10,500,000 a 10,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.08 8/7/11 10,600,000 a 10,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.08 8/7/11 15,700,000 a 15,700,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.08 8/7/11 11,800,000 a 11,800,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.08 8/7/11 9,200,000 a 9,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.08 8/7/11 12,200,000 a 12,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.08 8/7/11 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.08 8/7/11 9,400,000 a 9,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.08 8/7/11 10,000,000 a 10,000,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Trust) 0.13 8/7/11 15,985,000 a 15,985,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.13 8/7/11 9,700,000 a 9,700,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Trust) 0.08 8/7/11 32,606,000 a 32,606,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Trust) 0.13 8/7/11 7,970,000 a 7,970,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Trust) 0.13 8/7/11 595,000 a 595,000 Pennsylvania Economic Development Financing Authority, Revenue (Northwestern Human Services—Allegheny Valley School, LLC Issue) (LOC; TD Bank) 0.35 8/1/11 7,900,000 a 7,900,000 Pennsylvania Housing Finance Agency, SFMR 0.45 9/22/11 8,000,000 8,000,000 Philadelphia School District, GO Notes, Refunding (LOC; Barclays Bank PLC) 0.04 8/7/11 3,300,000 a 3,300,000 Ridley School District, GO Notes (LOC; TD Bank) 0.09 8/7/11 2,900,000 a 2,900,000 York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Trust) 0.13 8/7/11 2,840,000 a 2,840,000 South Carolina—2.2% Charleston County School District, GO Notes, BAN 1.50 11/14/11 11,190,000 11,228,541 Saint Peters Parish/Jasper County Public Facilities Corporation, Instalment Purchase Revenue, BAN (County Office Building Projects) 2.00 11/1/11 5,000,000 5,009,385 The Funds 43 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) South Carolina (continued) South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Branch Banking and Trust Co.) 0.11 8/7/11 44,475,000 a 44,475,000 Tennessee—10.6% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.08 8/7/11 48,450,000 a 48,450,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.08 8/7/11 9,420,000 a 9,420,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.08 8/7/11 3,045,000 a 3,045,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.08 8/7/11 6,000,000 a 6,000,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.08 8/7/11 47,510,000 a 47,510,000 Knox County Health, Educational and Housing Facility Board, HR, Refunding (Covenant Health) (LOC; Bank of America) 0.09 8/7/11 13,850,000 a 13,850,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 0.05 8/7/11 25,355,000 a 25,355,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 0.05 8/7/11 18,460,000 a 18,460,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue, Refunding (The Vanderbilt University) 0.05 8/7/11 15,030,000 a 15,030,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.09 8/7/11 17,900,000 a 17,900,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.17 8/7/11 12,205,000 a,b,c 12,205,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.17 8/7/11 44,875,000 a,b,c 44,875,000 Tennessee, CP 0.12 11/3/11 25,810,000 25,810,000 Texas—16.1% Harris County, GO Notes, TAN 1.50 2/29/12 33,000,000 33,256,311 Harris County Cultural Education Facilities Finance Corporation, Revenue, CP (Methodist Healthcare) 0.37 8/4/11 22,500,000 22,500,000 Harris County Metropolitan Transportation Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.20 9/8/11 13,250,000 13,250,000 Houston, CP (Liquidity Facility; JPMorgan Chase Bank) 0.13 10/5/11 14,000,000 14,000,000 Houston, CP (LOC; JPMorgan Chase Bank) 0.10 10/4/11 10,000,000 10,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, LLC Project) (LOC; Branch Banking and Trust Co.) 0.50 9/29/11 53,000,000 53,000,000 JPMorgan Chase Putters/Drivers Trust (Texas, TRAN) (Liquidity Facility; JPMorgan Chase Bank) 0.21 8/1/11 36,200,000 a,b,c 36,200,000 44 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Texas (continued) Lower Neches Valley Authority Industrial Development Corporation, Revenue (ExxonMobil Project) 0.22 8/1/11 25,000,000 a 25,000,000 North Texas Tollway Authority, Revenue, CP (LOC; Bank of America) 0.23 9/2/11 20,000,000 20,000,000 North Texas Tollway Authority, Revenue, CP (LOC; Bank of America) 0.12 9/7/11 15,000,000 15,000,000 Puttable Floating Option Tax Exempt Receipts (Brazos County Health Facilities Development Corporation, Revenue (Franciscan Services Corporation Obligated Group)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.16 8/7/11 7,000,000 a,b,c 7,000,000 RBC Municipal Products Inc. Trust (Harris County Cultural Education Facilities Finance Corporation, HR, Refunding (Memorial Hermann Healthcare System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.08 8/7/11 17,000,000 a,b,c 17,000,000 RBC Municipal Products Inc. Trust (Houston, Combined Utility System First Lien Revenue, Refunding) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.08 8/7/11 21,000,000 a,b,c 21,000,000 San Antonio, Hotel Occupancy Tax Subordinate Lien Revenue, Refunding (LOC; Wells Fargo Bank) 0.07 8/7/11 95,000 a 95,000 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America, State Street Bank and Trust Co. and U.S. Bank NA) 0.13 9/15/11 10,000,000 10,000,000 Tarrant County Cultural Education Facilities Finance Corporation, HR (Baylor Health Care System Project) (LOC; Northern Trust Company) 0.05 8/7/11 3,500,000 a 3,500,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.06 8/7/11 6,500,000 a 6,500,000 Texas, TRAN 2.00 8/31/11 79,150,000 79,258,231 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.30 8/9/11 25,000,000 25,000,000 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.11 9/12/11 10,000,000 10,000,000 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.11 9/12/11 4,800,000 4,800,000 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue (Liquidity Facility; Citibank NA) 0.07 8/7/11 10,940,000 a,b,c 10,940,000 Utah—1.6% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.07 8/7/11 32,000,000 a 32,000,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.12 8/7/11 6,400,000 a 6,400,000 Utah Transit Authority, Subordinated Sales Tax Revenue (LOC; Fortis Bank) 0.28 8/1/11 5,100,000 a 5,100,000 Virginia—2.0% Albemarle County Economic Development Authority, HR (Martha Jefferson Hospital) (LOC; Wells Fargo Bank) 0.24 8/1/11 11,970,000 a 11,970,000 Richmond, CP (Liquidity Facility; Bank of America) 0.07 8/1/11 41,000,000 41,000,000 The Funds 45 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Washington—1.9% Puttable Floating Option Tax Exempt Receipts (Washington, Various Purpose GO, Refunding) (Liquidity Facility; Bank of America) 0.11 8/7/11 6,060,000 a,b,c 6,060,000 Washington Health Care Facilities Authority, Revenue (Swedish Health Services) (LOC; Citibank NA) 0.07 8/7/11 13,000,000 a 13,000,000 Washington Housing Finance Commission, Nonprofit Revenue (Seattle Art Museum Project) (LOC; U.S. Bank NA) 0.04 8/7/11 11,600,000 a 11,600,000 Wells Fargo Stage Trust (Washington Health Care Facilities Authority, Revenue (PeaceHealth)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.08 8/7/11 19,995,000 a,b,c 19,995,000 Wisconsin—.6% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.20 8/7/11 6,500,000 a 6,500,000 Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.08 8/7/11 6,340,000 a 6,340,000 Racine, Note Anticipation Note 1.50 12/28/11 3,500,000 3,513,023 Wyoming—.6% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.08 8/7/11 15,000,000 a 15,000,000 U.S. Related—1.6% JPMorgan Chase Putters/Drivers Trust (Puerto Rico Commonwealth, Public Improvement GO Notes) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.21 8/1/11 25,140,000 a,b,c 25,140,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.11 8/7/11 18,815,000 a,b,c 18,815,000 Total Investments (cost $2,702,326,149) 99.8 % 2,702,326,149 Cash and Receivables (Net) .2 % 4,453,935 Net Assets 100.0 % 2,706,780,084 See footnotes on page 54. See notes to financial statements. 46 STATEMENT OF INVESTMENTSJuly 31, 2011 (Unaudited) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—99.7% California—94.1% ABAG Finance Authority for Nonprofit Corporations, Revenue (Eskaton Village-Roseville) (LOC; KBC Bank) 0.11 8/7/11 14,485,000a 14,485,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Northbay Healthcare Group) (LOC; JPMorgan Chase Bank) 0.09 8/7/11 13,400,000a 13,400,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Santa Cruz Montessori School) (LOC; Comerica Bank) 0.13 8/7/11 865,000a 865,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (The Branson School) (LOC; Northern Trust Company) 0.07 8/7/11 8,250,000a 8,250,000 ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; U.S. Bank NA) 0.09 8/7/11 15,290,000a 15,290,000 Alameda County Industrial Development Authority, Recovery Zone Facility Revenue (Dale Hardware, Inc. Project) (LOC; Comerica Bank) 0.11 8/7/11 2,670,000a 2,670,000 Alameda County Industrial Development Authority, Revenue (Santini Foods, Inc. Project) (LOC; Comerica Bank) 0.11 8/7/11 2,900,000a 2,900,000 Beaumont Utility Authority, Revenue (Wastewater Enterprise Project) (LOC; California State Teachers Retirement System) 0.06 8/7/11 1,270,000a 1,270,000 California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.24 8/1/11 1,600,000a 1,600,000 California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.06 8/7/11 1,200,000a 1,200,000 California, GO Notes (LOC; Citibank NA) 0.06 8/7/11 9,000,000a 9,000,000 California Economic Development Financing Authority, Revenue, Refunding (KQED, Inc. Project) (LOC; Wells Fargo Bank) 0.17 8/7/11 200,000a 200,000 California Educational Facilities Authority, Revenue (Chapman University) (LOC; Bank of America) 0.23 8/1/11 2,315,000a 2,315,000 California Educational Facilities Authority, Revenue (Chapman University) (LOC; Bank of America) 0.23 8/1/11 8,960,000a 8,960,000 California Enterprise Development Authority, IDR (JBR, Inc. Project) (LOC; U.S. Bank NA) 0.11 8/7/11 4,000,000a 4,000,000 California Enterprise Development Authority, IDR (Ramar International Corporation Project) (LOC; Bank of the West) 0.11 8/7/11 4,220,000a 4,220,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.16 8/7/11 10,000,000a 10,000,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.11 8/7/11 13,400,000a 13,400,000 California Infrastructure and Economic Development Bank, IDR (Kennfoods USA, LLC Project) (LOC; Bank of the West) 0.11 8/7/11 2,440,000a 2,440,000 California Infrastructure and Economic Development Bank, Revenue (Saddleback Valley Christian Schools Project) (LOC; FHLB) 0.11 8/7/11 5,000,000a 5,000,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.18 8/1/11 3,000,000a 3,000,000 The Funds 47 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.18 8/1/11 2,000,000 a 2,000,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Pacific Gas and Electric Company) (LOC; Sumitomo Mitsui Bank Corporation) 0.18 8/1/11 8,000,000 a 8,000,000 California Municipal Finance Authority, Revenue (Notre Dame High School, San Jose) (LOC; Comerica Bank) 0.13 8/7/11 1,000,000 a 1,000,000 California Municipal Finance Authority, Revenue (Trinity School) (LOC; Comerica Bank) 0.13 8/7/11 715,000 a 715,000 California Pollution Control Financing Authority, SWDR (Athens Services Project) (LOC; Wells Fargo Bank) 0.08 8/7/11 28,065,000 a 28,065,000 California Pollution Control Financing Authority, SWDR (Big Bear Disposal, Inc. Project) (LOC; Union Bank NA) 0.11 8/7/11 1,125,000 a 1,125,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Comerica Bank) 0.11 8/7/11 2,635,000 a 2,635,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Union Bank NA) 0.11 8/7/11 8,450,000 a 8,450,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.11 8/7/11 3,140,000 a 3,140,000 California Pollution Control Financing Authority, SWDR, Refunding (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank NA) 0.11 8/7/11 9,255,000 a 9,255,000 California Pollution Control Financing Authority, SWDR, Refunding (MarBorg Industries Project) (LOC; Union Bank NA) 0.11 8/7/11 3,345,000 a 3,345,000 California School Cash Reserve Program Authority, Revenue 2.50 1/31/12 20,000,000 20,148,656 California School Cash Reserve Program Authority, Revenue 2.00 2/1/12 9,100,000 9,161,057 California State University Institute, CP (LOC: JPMorgan Chase Bank and State Street Bank and Trust Co.) 0.25 8/1/11 3,720,000 3,720,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.04 8/7/11 1,700,000 a 1,700,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.04 8/7/11 1,400,000 a 1,400,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.05 8/7/11 1,550,000 a 1,550,000 California Statewide Communities Development Authority, Revenue (The Pegasus School) (LOC; Bank of America) 0.27 8/7/11 1,040,000 a 1,040,000 California Statewide Communities Development Authority, Revenue (Trinity Children and Family Services Project) (LOC; California State Teachers Retirement System) 0.20 8/7/11 500,000 a 500,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.13 10/6/11 1,500,000 1,500,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.20 12/7/11 7,000,000 7,000,000 48 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.26 2/16/12 8,000,000 8,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.30 2/16/12 2,200,000 2,200,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.12 8/7/11 4,450,000 a,b,c 4,450,000 Lake Elsinore Recreation Authority, Revenue, Refunding (Public Facilities Project) (LOC; California State Teachers Retirement System) 0.06 8/7/11 8,505,000 a 8,505,000 Los Angeles, COP (Kadima Hebrew Academy) (LOC; U.S. Bank NA) 0.06 8/7/11 1,800,000 a 1,800,000 Los Angeles, GO Notes, TRAN 2.50 3/30/12 1,600,000 1,623,143 Los Angeles Department of Water and Power, Power System Revenue (Liquidity Facility; Bank of America) 0.26 8/1/11 7,250,000 a 7,250,000 Madera Public Financing Authority, LR (Madera Municipal Golf Course Refinancing Project) (LOC; California State Teachers Retirement System) 0.09 8/7/11 2,980,000 a 2,980,000 Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.33 8/1/11 8,800,000 a 8,800,000 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.33 8/1/11 16,515,000 a 16,515,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.25 8/7/11 1,240,000 a,b,c 1,240,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, Revenue (Japanese American National Museum)) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 0.31 8/7/11 4,215,000 a,b,c 4,215,000 Puttable Floating Option Tax Exempt Receipts (Sacramento City Financing Authority, Revenue, Refunding (Master Lease Program Facilities) (Liquidity Facility; Merrill Lynch International Bank and LOC; Bank of America) 0.16 8/7/11 3,500,000 a,b,c 3,500,000 Richmond, Wastewater Revenue, Refunding (LOC; Union Bank NA) 0.10 8/7/11 755,000 a 755,000 Riverside County Transportation Commission, Sales Tax Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.07 8/7/11 9,500,000 a 9,500,000 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.17 8/7/11 4,100,000 a 4,100,000 San Diego County, COP (Museum of Contemporary Art San Diego) (LOC; Northern Trust Company) 0.08 8/7/11 3,250,000 a 3,250,000 San Diego County and San Diego County School Districts, Program Note Participations, TRAN 2.00 4/30/12 14,000,000 14,148,606 The Funds 49 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments) (Liquidity Facility; Citibank NA and LOC; Citibank NA) 0.18 8/7/11 13,000,000 a,b,c 13,000,000 Sausalito, MFHR (Rotary Village Senior Housing Project) (LOC; Bank of the West) 0.06 8/7/11 2,140,000a 2,140,000 West Covina Public Financing Authority, LR, Refunding (Public Facilities Project) (LOC; California State Teachers Retirement System) 0.12 8/7/11 1,480,000a 1,480,000 U.S. Related—5.6% JPMorgan Chase Putters/Drivers Trust (Puerto Rico Commonwealth, Public Improvement GO Notes) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.21 8/1/11 4,900,000 a,b,c 4,900,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.11 8/7/11 3,700,000 a,b,c 3,700,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.11 8/7/11 12,815,000 a,b,c 12,815,000 Total Investments (cost $380,781,462) 99.7% 380,781,462 Cash and Receivables (Net) .3% 1,308,169 Net Assets 100.0% 382,089,631 See footnotes on page 54. See notes to financial statements. 50 STATEMENT OF INVESTMENTSJuly 31, 2011 (Unaudited) Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments—103.4% New York—98.8% Albany Industrial Development Agency, Civic Facility Revenue (Living Resources Corporation Project) (LOC; HSBC Bank USA) 0.06 8/7/11 3,000,000a 3,000,000 Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Bank of America) 0.10 8/7/11 2,700,000a,d 2,700,000 Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Trust) 0.13 8/7/11 3,250,000a 3,250,000 Cayuga County, GO Notes, BAN 1.50 2/10/12 3,500,000 3,509,101 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.13 8/7/11 4,285,000a 4,285,000 East Farmingdale Volunteer Fire Company Inc., Volunteer Fire Department Revenue (LOC; Citibank NA) 0.32 8/7/11 4,255,000a 4,255,000 Elmira City School District, GO Notes, BAN 1.75 2/15/12 1,000,000d 1,003,190 Franklin County Industrial Development Agency, Civic Facility Revenue (Paul Smith’s College Project) (LOC; U.S. Bank NA) 0.12 8/7/11 445,000a 445,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.16 8/7/11 1,925,000a 1,925,000 Guilderland Central School District, GO Notes, TAN 0.75 10/20/11 2,200,000d 2,201,664 JPMorgan Chase Putter/Drivers Trust (New York City Transitional Finance Authority, Future Tax Secured Revenue, Refunding) (Liquidity Facility; JPMorgan Chase Bank) 0.21 8/1/11 2,500,000 a,b,c 2,500,000 Medina Central School District, GO Notes, BAN 1.50 6/22/12 2,050,000d 2,061,750 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue, Refunding (LOC; Bank of Tokyo-Mitsubishi UFJ) 0.05 8/7/11 5,000,000a 5,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; Barclays Bank PLC) 0.19 9/1/11 4,000,000 4,000,000 Mexico Central School District, GO Notes, BAN 1.25 8/5/11 1,300,000d 1,300,056 Monroe County Industrial Development Agency, Civic Facility Revenue (Association for the Blind and Visually Impaired—Goodwill Industries of Greater Rochester, Inc. Project) (LOC; JPMorgan Chase Bank) 0.13 8/7/11 3,705,000a 3,705,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Saint Ann’s Home for the Aged Project) (LOC; HSBC Bank USA) 0.10 8/7/11 3,575,000a 3,575,000 Monroe County Industrial Development Agency, Revenue (Collegiate Housing Foundation—Rochester, L.L.C.—Rochester Institute of Technology Project) (LOC; Wells Fargo Bank) 0.08 8/7/11 3,200,000a,d 3,200,000 New York City, GO Notes (Liquidity Facility; Bank of Nova Scotia) 0.14 8/7/11 7,000,000a 7,000,000 New York City, GO Notes (Liquidity Facility; Wells Fargo Bank) 0.19 8/1/11 2,400,000a 2,400,000 New York City, GO Notes (LOC; Bank of America) 0.35 8/1/11 3,275,000a 3,275,000 New York City, GO Notes (LOC; California Public Employees Retirement System) 0.30 8/1/11 5,500,000a 5,500,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program) (LOC; Bank of America) 0.13 8/7/11 1,595,000a,d 1,595,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program) (Village Center for Care) (LOC; Bank of America) 0.13 8/7/11 1,025,000a 1,025,000 New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; FHLB) 0.06 8/7/11 14,865,000a,d 14,865,000 The Funds 51 STATEMENT OF INVESTMENTS (Unaudited) (continued) Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; TD Bank) 0.11 8/7/11 4,450,000 a,d 4,450,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.13 8/7/11 4,700,000 a 4,700,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.13 8/7/11 3,200,000 a 3,200,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.13 10/28/11 5,000,000 5,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 0.18 8/1/11 3,760,000 a 3,760,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; U.S. Bank NA) 0.15 8/1/11 1,650,000 a 1,650,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Royal Bank of Canada) 0.22 8/1/11 7,770,000 a 7,770,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.35 2/1/12 5,000,000 5,000,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) (LOC; JPMorgan Chase Bank) 0.08 8/7/11 1,160,000 a 1,160,000 New York State Dormitory Authority, Consolidated Fifth General Resolution Revenue (City University System) (LOC; TD Bank) 0.04 8/7/11 7,000,000 a,d 7,000,000 New York State Dormitory Authority, HR, Refunding (Interfaith Medical Center) 4.75 2/15/12 700,000 715,016 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.06 8/7/11 3,885,000 a 3,885,000 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 2/15/12 665,000 680,155 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.07 8/7/11 2,200,000 a 2,200,000 New York State Urban Development Corporation, Service Contract Revenue, Refunding 5.00 1/1/12 300,000 305,310 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) 5.25 3/15/12 275,000 283,094 Niagara Wheatfield Central School District, GO Notes, RAN 1.13 9/30/11 1,100,000 d 1,100,851 Olean, GO Notes, BAN 1.50 8/11/11 1,500,000 1,500,079 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Trust) 0.13 8/7/11 1,000,000 a 1,000,000 Port Authority of New York and New Jersey (Consolidated Bonds, 164th Series) 5.00 9/1/11 500,000 501,913 52 Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York (continued) Port Authority of New York and New Jersey, Equipment Notes 0.13 8/7/11 2,800,000a 2,800,000 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.07 8/7/11 3,800,000a 3,800,000 Ramapo, GO Notes, BAN 2.00 12/13/11 2,700,000 2,712,065 Riverhead Industrial Development Agency, Civic Facility Revenue (Central Suffolk Hospital Project) (LOC; HSBC Bank USA) 0.06 8/7/11 2,500,000a 2,500,000 Salina, GO Notes, BAN 1.50 6/22/12 1,493,000 1,502,628 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Trust) 0.14 8/7/11 1,600,000a 1,600,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; JPMorgan Chase Bank) 0.10 8/7/11 2,055,000a,d 2,055,000 U.S. Related—4.6% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.11 8/7/11 4,595,000 a,b,c 4,595,000 Puttable Floating Option Tax Exempt Receipts (Puerto Rico Electric Power Authority, Power Revenue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.16 8/7/11 2,935,000 a,b,c 2,935,000 Total Investments (cost $167,936,872) 103.4% 167,936,872 Liabilities, Less Cash and Receivables (3.4%) (5,552,931) Net Assets 100.0% 162,383,941 See footnotes on page 54. See notes to financial statements. The Funds 53 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Summary of Combined Ratings (Unaudited) Value (%)† Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Fitch or Moody’s or Standard & Poor’s Plus Management Management Management Management F1 +, F1 VMIG1, MIG1, P1 SP1+, SP1, A1+, A1 94.3 91.4 96.9 100.0 84.0 AAA, AA, Ae Aaa, Aa, Ae AAA, AA, Ae 1.0 2.6 2.9 — 1.5 Not Ratedf Not Ratedf Not Ratedf 4.7 6.0 .2 — 14.5 100.0 100.0 100.0 100.0 100.0 † Based on total investments. a Variable rate demand note—rate shown is the interest rate in effect at July 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2011, Dreyfus Municipal Cash Management Plus amounted to $89,785,000 or 9.5%, Dreyfus NewYork Municipal Cash Management amounted to $38,300,000 or 5.4%, Dreyfus Tax Exempt Cash Management amounted to $473,925,000 or 17.5%, Dreyfus California AMT-Free Municipal Cash Management amounted to $47,820,000 or 12.5% and Dreyfus NewYork AMT-Free Municipal Cash Management amounted to $10,030,000 or 6.2% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d At July 31, 2011, Dreyfus NewYork AMT-Free Municipal Cash Management had $43,532,511 or 26.8% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. e Notes which are not F, MIG or SP rated are represented by bond ratings of the issuers. f Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 54 STATEMENT OF ASSETS AND LIABILITIES (amounts in thousands, except Net Asset Value Per Share) July 31, 2011 (Unaudited) Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Assets ($): Investments at value—Note 1(a,b)† 24,561,995a 5,678,105a 20,248,578a 3,956,114 13,745,292a 14,473,683 Cash 2,326,579 2,114 37,700 17,774 1,384 3,900,018 Interest receivable 12,627 2,165 10,658 6,807 41,398 34,904 Receivable for investment securites sold — 1,411,882 Prepaid expenses and other assets 228 147 195 97 139 196 26,901,429 5,682,531 20,297,131 3,980,792 13,788,213 19,820,683 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 5,295 1,125 2,542 455 967 1,133 Payable for shares of Beneficial Interest/Common Stock redeemed 3,439 3,215 12,889 10,713 2,950 33,692 Accrued expenses 111 82 170 95 95 17 8,845 4,422 15,601 11,263 4,012 34,842 Net Assets ($) 26,892,584 5,678,109 20,281,530 3,969,529 13,784,201 19,785,841 Composition of Net Assets ($): Paid-in capital 26,892,220 5,678,109 20,281,440 3,969,525 13,783,985 19,786,024 Accumulated net realized gain (loss) on investments 364 —b 90 4 216 (183) Net Assets ($) 26,892,584 5,678,109 20,281,530 3,969,529 13,784,201 19,785,841 Net Asset Value Per Share Institutional Shares Net Assets ($) 22,776,147 3,921,591 17,359,610 2,574,240 10,786,656 13,043,635 Shares Outstanding 22,775,835 3,921,591 17,359,563 2,574,241 10,786,489 13,043,754 Net Asset Value Per Share ($) 1.00 1.00 1.00 1.00 1.00 1.00 Investor Shares Net Assets ($) 2,481,817 1,004,194 1,882,211 542,590 1,961,992 3,770,702 Shares Outstanding 2,481,788 1,004,194 1,882,206 542,590 1,961,959 3,770,743 Net Asset Value Per Share ($) 1.00 1.00 1.00 1.00 1.00 1.00 The Funds 55 STATEMENT OF ASSETS AND LIABILITIES (continued) (amounts in thousands, except Net Asset Value Per Share) July 31, 2011 (Unaudited) Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Net Asset Value Per Share (continued) Administrative Shares Net Assets ($) 644,571 512,582 559,429 388,869 478,411 522,995 Shares Outstanding 644,565 512,582 559,425 388,869 478,405 522,998 Net Asset Value Per Share ($) 1.00 1.00 1.00 1.00 1.00 1.00 Participant Shares Net Assets ($) 672,914 234,730 378,586 413,351 470,574 2,390,099 Shares Outstanding 672,901 234,730 378,584 413,350 470,567 2,390,119 Net Asset Value Per Share ($) 1.00 1.00 1.00 1.00 1.00 1.00 Service Shares Net Assets ($) — 1 — — 4,549 — Shares Outstanding — 1 — — 4,549 — Net Asset Value Per Share ($) — 1.00 — — 1.00 — Select Shares Net Assets ($) — 5,010 — — 15,588 — Shares Outstanding — 5,010 — — 15,587 — Net Asset Value Per Share ($) — 1.00 — — 1.00 — Agency Shares Net Assets ($) 317,135 1 101,694 50,479 29,522 58,410 Shares Outstanding 317,131 1 101,693 50,478 29,521 58,410 Net Asset Value Per Share ($) 1.00 1.00 1.00 1.00 1.00 1.00 Premier Shares Net Assets ($) — 36,909 — Shares Outstanding — 36,908 — Net Asset Value Per Share ($) — 1.00 — † Investments at cost ($) 24,561,995 5,678,105 20,248,578 3,956,114 13,745,292 14,473,683 a Amount includes repurchase agreements of $1,800,000,000, $858,000,000, $5,194,000,000 and $6,982,000,000 for Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management, respectively, See Note 1(c). b Amount represents less than $1,000. See notes to financial statements. 56 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Assets ($): Investments at value—Note 1(a,b)† 952,733 703,760 2,702,326 380,781 167,937 Cash 2,801 899 3,843 1,399 569 Interest receivable 1,244 443 3,507 252 158 Receivable for investment securites sold — — 22,300 — 2,400 Prepaid expenses and other assets 42 25 79 11 45 956,820 705,127 2,732,055 382,443 171,109 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 154 116 423 64 24 Payable for investment securities purchased 10,035 — 24,700 — 7,000 Payable for shares of Beneficial Interest redeemed 2 770 71 250 1,674 Accrued expenses 52 46 81 39 27 10,243 932 25,275 353 8,725 Net Assets ($) 946,577 704,195 2,706,780 382,090 162,384 Composition of Net Assets ($): Paid-in capital 946,587 704,192 2,706,783 382,090 162,384 Accumulated net realized gain (loss) on investments (10) 3 (3) —a —a Net Assets ($) 946,577 704,195 2,706,780 382,090 162,384 Net Asset Value Per Share Instititutional Shares Net Assets ($) 271,827 409,557 2,315,571 232,774 100,374 Shares Outstanding 271,744 409,557 2,315,573 232,768 100,351 Net Asset Value Per Share ($) 1.00 1.00 1.00 1.00 1.00 Investor Shares Net Assets ($) 232,531 246,052 304,268 104,471 35,877 Shares Outstanding 232,459 246,052 304,268 104,468 35,869 Net Asset Value Per Share ($) 1.00 1.00 1.00 1.00 1.00 Administrative Shares Net Assets ($) 413,874 36,295 69,851 5,915 6,581 Shares Outstanding 413,747 36,295 69,851 5,915 6,580 Net Asset Value Per Share ($) 1.00 1.00 1.00 1.00 1.00 Participant Shares Net Assets ($) 28,330 12,290 16,798 38,929 10 Shares Outstanding 28,321 12,290 16,798 38,927 10 Net Asset Value Per Share ($) 1.00 1.00 1.00 1.00 1.00 Agency Shares Net Assets ($) 15 1 292 1 — Shares Outstanding 15 1 292 1 — Net Asset Value Per Share ($) 1.00 1.00 1.00 1.00 — Classic Shares Net Assets ($) — 19,542 Shares Outstanding — 19,538 Net Asset Value Per Share ($) — 1.00 † Investments at cost ($) 952,733 703,760 2,702,326 380,781 167,937 a Amount represents less than $1,000. See notes to financial statements. The Funds 57 STATEMENT OF OPERATIONS (amounts in thousands) Six Months Ended July 31, 2011 (Unaudited) Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Investment Income ($): Interest Income Expenses: Management feeNote 2(a) Distribution feesNote 2(b) Custodian feesNote 2(c) 92 Shareholder servicing costsNote 2(c) 97 Registration fees 75 84 84 77 84 Prospectus and shareholders reports 64 47 60 23 42 78 Professional fees 54 35 50 27 41 51 Trustees/Directors fees and expensesNote 2(d) 46 12 46 11 20 50 Miscellaneous 38 46 88 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) Lessreduction in management fee due to undertakingNote 2(a)      Lessreduction in fees due to earnings creditsNote 2(c) a Net Expenses Investment IncomeNet 93 1 4 Realized and Unrealized Gain (Loss) on InvestmentsNote 1(b) ($) 4 Net Increase (Decrease) in Net Assets Resulting from Operations 5 a Amount represents less than $1,000. See notes to financial statements. 58 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Investment Income ($): Interest Income 1,441 1,134 4,140 577 244 Expenses: Management fee—Note 2(a) 993 767 3,008 361 157 Distribution fees—Note 2(b) 564 393 462 238 105 Registration fees 48 27 77 20 24 Professional fees 39 44 40 23 27 Custodian fees—Note 2(c) 37 30 68 14 10 Shareholder servicing costs—Note 2(c) 21 9 321 7 3 Prospectus and shareholders’ reports 14 11 15 1 1 Trustees’ fees and expenses—Note 2(d) 4 3 11 1 1 Miscellaneous 20 18 57 11 9 Total Expenses 1,740 1,302 4,059 676 337 Less—reduction in expenses due to undertakings—Note 2(a) (413) (319) (599) (179) (109) Less—reduction in fees due to earnings credits—Note 2(c) —a —a —a —a —a Net Expenses 1,327 983 3,460 497 228 Investment Income—Net 114 151 680 80 16 Net Realized Gain (Loss) on Investments—Note 1(b) ($) — — (3) — —a Net Increase in Net Assets Resulting from Operations 114 151 677 80 16 a Amount represents less than $1,000. See notes to financial statements. The Funds 59 STATEMENT OF CHANGES IN NET ASSETS(amounts in thousands) Dreyfus Cash Management Dreyfus Cash Management Plus, Inc. Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2011 January 31, July 31, 2011 January 31, (Unaudited) 2011 (Unaudited) 2011 Operations ($): Investment income—net 12,818 38,190 1,784 9,451 Net realized gain (loss) on investments 246 120 1,152 391 Net Increase (Decrease) in Net Assets Resulting from Operations 13,064 38,310 2,936 9,842 Dividends to Shareholders from ($): Investment income—net: Institutional Shares (12,754) (37,737) (1,760) (8,750) Investor Shares (3) (7) —a (45) Administrative Shares (43) (380) (24) (656) Participant Shares —a —a —a —a Service Shares — — —a —a Select Shares — — —a —a Agency Shares (18) (66) —a —a Total Dividends (12,818) (38,190) (1,784) (9,451) Beneficial Interest/Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 64,285,016 123,589,162 6,819,893 23,476,122 Investor Shares 5,476,796 12,189,202 837,490 1,216,590 Administrative Shares 886,614 2,512,448 724,020 2,161,668 Participant Shares 1,260,816 2,622,489 564,870 1,299,319 Service Shares — — 10,297 3,995,609 Select Shares — — 13,946 17,251 Agency Shares 436,181 97,436 155 — Capital contribution from affiliate—Note 2(e): Institutional Shares — — — 11,794 Investor Shares — — — 1,998 Administrative Shares — — — 1,942 Participant Shares — — — 996 Service Shares — — — 43 Select Shares — — — 20 Agency Shares — — — —a Dividends reinvested: Institutional Shares 2,448 7,089 627 3,128 Investor Shares 2 1 —a 42 Administrative Shares 12 158 18 510 Participant Shares 1 —a —a —a Agency Shares —a 1 — —a Cost of shares redeemed: Institutional Shares (66,023,640) (133,375,106) (7,640,821) (22,540,093) Investor Shares (5,943,843) (12,697,257) (568,598) (1,403,703) Administrative Shares (1,034,030) (2,833,493) (905,066) (2,105,294) Participant Shares (1,203,815) (2,597,285) (555,224) (1,401,952) Service Shares — — (14,435) (3,993,324) Select Shares — — (14,112) (16,859) Agency Shares (179,206) (127,174) (155) — Increase (Decrease) in Net Assets from Beneficial Interest/Capital Stock Transactions (2,036,648) (10,612,329) (727,095) 725,807 Total Increase (Decrease) In Net Assets (2,036,402) (10,612,209) (725,943) 726,198 Net Assets ($): Beginning of Period 28,928,986 39,541,195 6,404,052 5,677,854 End of Period 26,892,584 28,928,986 5,678,109 6,404,052 a Amount represents less than $1,000. See notes to financial statements. 60 Dreyfus Government Dreyfus Government Cash Management Prime Cash Management Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2011 January 31, July 31, 2011 January 31, (Unaudited) 2011 (Unaudited) 2011 Operations ($): Investment income—net 93 8,965 1 401 Net realized gain (loss) on investments 112 (22) 4 28 Net Increase (Decrease) in Net Assets Resulting from Operations 205 8,943 5 429 Dividends to Shareholders from ($): Investment income—net: Institutional Shares (93) (9,081) (1) (429) Investor Shares —a (12) —a (6) Administrative Shares —a (4) —a (6) Participant Shares —a (2) —a (5) Agency Shares —a (3) —a —a Total Dividends (93) (9,102) (1) (446) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 42,971,083 139,127,297 5,985,024 14,494,310 Investor Shares 2,448,662 5,745,617 585,256 1,678,809 Administrative Shares 1,498,874 4,181,614 2,010,818 5,019,327 Participant Shares 1,203,241 2,053,947 397,901 1,163,525 Agency Shares 126,319 260,474 97,472 122,994 Dividends reinvested: Institutional Shares 26 1,834 —a 57 Investor Shares —a 8 —a 3 Administrative Shares —a 3 —a 5 Participant Shares —a 1 —a 4 Agency Shares — —a — —a Cost of shares redeemed: Institutional Shares (46,140,530) (142,562,963) (6,202,504) (14,850,094) Investor Shares (2,271,005) (6,250,286) (599,618) (1,715,192) Administrative Shares (2,030,727) (3,919,457) (2,183,230) (4,954,550) Participant Shares (1,355,465) (1,862,507) (460,888) (1,392,977) Agency Shares (154,951) (202,800) (102,706) (157,470) Increase (Decrease) in Net Assets from Beneficial Interest Transactions (3,704,473) (3,427,218) (472,475) (591,249) Total Increase (Decrease) In Net Assets (3,704,361) (3,427,377) (472,471) (591,266) Net Assets ($): Beginning of Period 23,985,891 27,413,268 4,442,000 5,033,266 End of Period 20,281,530 23,985,891 3,969,529 4,442,000 a Amount represents less than $1,000. See notes to financial statements. The Funds 61 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus Treasury & Dreyfus Treasury Agency Cash Management Prime Cash Management Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2011 January 31, July 31, 2011 January 31, (Unaudited) 2011 (Unaudited) 2011 Operations ($): Investment income—net 587 508 4 15 Net realized gain (loss) on investments 206 45 (241) 58 Net Increase (Decrease) in Net Assets Resulting from Operations 793 553 (237) 73 Dividends to Shareholders from ($): Investment income—net: Institutional Shares (453) (549) (3) (78) Investor Shares (90) (8) —a (20) Administrative Shares (20) (2) (1) (6) Participant Shares (20) (2) —a (13) Service Shares —a —a — — Select Shares (1) —a — — Agency Shares (1) —a —a —a Premier Shares (2) (1) — — Total Dividends (587) (562) (4) (117) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 22,062,958 49,934,745 31,366,253 55,449,345 Investor Shares 4,806,277 10,365,713 8,185,741 9,217,693 Administrative Shares 995,328 2,395,745 1,290,366 3,143,989 Participant Shares 1,380,329 1,832,518 6,328,014 10,611,292 Service Shares 1,487 3,015 — — Select Shares 19,395 63,744 — — Agency Shares 18,602 41,114 80,610 117,080 Premier Shares 191,227 421,004 — — Dividends reinvested: Institutional Shares 95 88 11 24 Investor Shares 14 1 5 10 Administrative Shares 10 1 1 3 Participant Shares 10 1 5 10 Service Shares —a —a — — Agency Shares — —a —a —a Cost of shares redeemed: Institutional Shares (19,220,689) (54,005,747) (33,338,211) (59,184,393) Investor Shares (4,667,336) (10,464,335) (7,629,721) (10,224,890) Administrative Shares (939,242) (2,667,965) (1,821,282) (3,361,742) Participant Shares (1,327,910) (1,934,704) (6,101,309) (11,046,691) Service Shares (2,108) (3,104) — — Select Shares (22,916) (69,446) — — Agency Shares (27,361) (73,609) (43,583) (477,114) Premier Shares (206,495) (429,918) — — Increase (Decrease) in Net Assets from Beneficial Interest Transactions 3,061,675 (4,591,139) (1,683,100) (5,755,384) Total Increase (Decrease) In Net Assets 3,061,881 (4,591,148) (1,683,341) (5,755,428) Net Assets ($): Beginning of Period 10,722,320 15,313,468 21,469,182 27,224,610 End of Period 13,784,201 10,722,320 19,785,841 21,469,182 a Amount represents less than $1,000. See notes to financial statements. 62 Dreyfus Municipal Dreyfus New York Cash Management Plus Municipal Cash Management Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2011 January 31, July 31, 2011 January 31, (Unaudited) 2011 (Unaudited) 2011 Operations ($): Investment income—net 114 725 151 630 Net realized gain (loss) on investments — (10) — 3 Net Increase (Decrease) in Net Assets Resulting from Operations 114 715 151 633 Dividends to Shareholders from ($): Investment income—net: Institutional Shares (98) (552) (150) (633) Investor Shares —a (1) —a (10) Administrative Shares (16) (175) (1) (18) Participant Shares —a —a —a —a Agency Shares —a —a —a —a Total Dividends (114) (728) (151) (661) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 664,093 2,409,687 299,839 958,580 Investor Shares 194,884 453,364 181,268 588,954 Administrative Shares 405,296 812,902 17,584 70,541 Participant Shares 26,384 52,866 16,031 49,114 Agency Shares — —a — — Dividends reinvested: Institutional Shares 64 391 39 155 Investor Shares —a 1 —a 9 Administrative Shares 15 172 1 17 Participant Shares —a —a —a —a Agency Shares —a —a — —a Cost of shares redeemed: Institutional Shares (755,180) (2,407,108) (349,668) (1,088,380) Investor Shares (221,040) (595,260) (234,443) (571,590) Administrative Shares (368,126) (1,018,138) (28,644) (92,849) Participant Shares (20,573) (53,364) (25,538) (39,529) Agency Shares — (1,131) — — Increase (Decrease) in Net Assets from Beneficial Interest Transactions (74,183) (345,618) (123,531) (124,978) Total Increase (Decrease) In Net Assets (74,183) (345,631) (123,531) (125,006) Net Assets ($): Beginning of Period 1,020,760 1,366,391 827,726 952,732 End of Period 946,577 1,020,760 704,195 827,726 a Amount represents less than $1,000. See notes to financial statements. The Funds 63 STATEMENT OF CHANGES IN NET ASSETS (continued)(amounts in thousands) Dreyfus Tax Exempt Dreyfus California AMT-Free Cash Management Municipal Cash Management Six Months Ended Year Ended Six Months Ended Year Ended July 31, 2011 January 31, July 31, 2011 January 31, (Unaudited) 2011 (Unaudited) 2011 Operations ($): Investment income—net 680 2,768 80 234 Net realized gain (loss) on investments (3) — — —a Net Increase (Decrease) in Net Assets Resulting from Operations 677 2,768 80 234 Dividends to Shareholders from ($): Investment income—net: Institutional Shares (678) (3,027) (79) (230) Investor Shares —a (34) —a —a Administrative Shares (2) (20) (1) (4) Participant Shares —a (2) —a —a Agency Shares —a —a —a —a Total Dividends (680) (3,083) (80) (234) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 4,777,262 13,739,366 184,233 494,406 Investor Shares 235,256 582,597 161,153 80,508 Administrative Shares 55,334 121,922 13,560 117,701 Participant Shares 39,088 85,284 42,086 81,166 Agency Shares 250 514 — — Dividends reinvested: Institutional Shares 259 1,294 72 225 Investor Shares —a 20 —a —a Administrative Shares 2 16 1 3 Participant Shares — —a —a —a Agency Shares — —a — —a Cost of shares redeemed: Institutional Shares (5,292,619) (14,292,820) (86,865) (498,235) Investor Shares (275,169) (592,198) (112,797) (88,138) Administrative Shares (57,904) (169,657) (21,214) (108,325) Participant Shares (31,222) (103,434) (50,937) (89,455) Agency Shares (2) (7,517) — — Increase (Decrease) in Net Assets from Beneficial Interest Transactions (549,465) (634,613) 129,292 (10,144) Total Increase (Decrease) In Net Assets (549,468) (634,928) 129,292 (10,144) Net Assets ($): Beginning of Period 3,256,248 3,891,176 252,798 262,942 End of Period 2,706,780 3,256,248 382,090 252,798 a Amount represents less than $1,000. See notes to financial statements. 64 Dreyfus New York AMT-Free Municipal Cash Management Six Months Ended Year Ended July 31, 2011 January 31, (Unaudited) 2011 Operations ($): Investment income—net 16 157 Net realized gain (loss) on investments —a — Net Increase (Decrease) in Net Assets Resulting from Operations 16 157 Dividends to Shareholders from ($): Investment income—net: Institutional Shares (16) (158) Investor Shares —a (3) Administrative Shares —a (4) Participant Shares — —a Classic Shares —a —a Total Dividends (16) (165) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 129,130 167,755 Investor Shares 78,478 136,935 Administrative Shares 3,681 20,770 Classic Shares 65,857 179,313 Dividends reinvested: Institutional Shares 12 110 Investor Shares —a 1 Administrative Shares —a 3 Classic Shares —a —a Cost of shares redeemed: Institutional Shares (109,300) (197,638) Investor Shares (92,730) (160,329) Administrative Shares (5,060) (20,958) Classic Shares (55,552) (229,658) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 14,516 (103,696) Settlement payment from unaffiliated third party† — 36 Total Increase (Decrease) In Net Assets 14,516 (103,668) Net Assets ($): Beginning of Period 147,868 251,536 End of Period 162,384 147,868 † See Note 6. a Amount represents less than $1,000. See notes to financial statements. The Funds 65 FINANCIAL HIGHLIGHTS (Unaudited) The following tables describe the performance for each share class of each fund for the fiscal periods indicated.All information reflects financial results for a single fund share. Total return shows how much your investment in each fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds’ financial statements. Please note that the financial highlights information in the following tables for Dreyfus NewYork AMT-Free Municipal Cash Management’s Institutional, Investor and Classic shares represents the financial highlights of Dreyfus NewYork AMT-Free Municipal Cash Management’s predecessor, BNY Hamilton New York AMT-Free Municipal Money Fund (New York AMT-Free Municipal Money Fund), before Dreyfus NewYork AMT-Free Municipal Cash Management commenced operations as of the close of business on September 12, 2008, and represents the performance of Dreyfus New York AMT-Free Municipal Cash Management’s Institutional, Investor and Classic shares thereafter. Before Dreyfus NewYork AMT-Free Municipal Cash Management commenced operations, all of the assets of the New York AMT-Free Municipal Money Fund were transferred to Dreyfus New York AMT-Free Municipal Cash Management in exchange for Institutional, Investor and Classic shares of the fund in a tax-free reorganization.Total return shows how much your investment in Dreyfus NewYork AMT-Free Municipal Cash Management would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from Dreyfus NewYork AMT-Free Municipal Cash Management’s predecessor’s financial statements. Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Cash Management Institutional Shares Six Months Ended July 31, 2011 1.00 .001 (.001) 1.00 .10a .21a .21a .10a 22,776 Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .15 .21 .21 .14 24,512 2010 1.00 .004 (.004) 1.00 .41 .22 .22 .40 34,291 2009 1.00 .026 (.026) 1.00 2.65 .21 .21 2.56 31,821 2008 1.00 .051 (.051) 1.00 5.18 .20 .20 5.03 18,983 2007 1.00 .050 (.050) 1.00 5.07 .20 .20 4.98 11,063 Investor Shares Six Months Ended July 31, 2011 1.00 .000b (.000)b 1.00 .00a,c .46a .31a .00a,c 2,482 Year Ended January 31, 2011 1.00 .000b (.000)b 1.00 .00c .46 .35 .00c 2,949 2010 1.00 .002 (.002) 1.00 .21 .47 .43 .23 3,457 2009 1.00 .024 (.024) 1.00 2.40 .47 .47 2.30 4,893 2008 1.00 .048 (.048) 1.00 4.92 .45 .45 4.78 3,194 2007 1.00 .047 (.047) 1.00 4.80 .45 .45 4.73 1,590 Administrative Shares Six Months Ended July 31, 2011 1.00 .000b (.000)b 1.00 .02a .31a .30a .01a 645 Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .05 .31 .30 .05 792 2010 1.00 .003 (.003) 1.00 .32 .32 .32 .31 1,113 2009 1.00 .025 (.025) 1.00 2.55 .31 .31 2.46 1,176 2008 1.00 .050 (.050) 1.00 5.08 .30 .30 4.93 638 2007 1.00 .049 (.049) 1.00 4.96 .30 .30 4.88 315 Participant Shares Six Months Ended July 31, 2011 1.00 .000b (.000)b 1.00 .00a,c .61a .31a .00a,c 673 Year Ended January 31, 2011 1.00 .000b (.000)b 1.00 .00c .61 .36 .00c 616 2010 1.00 .001 (.001) 1.00 .14 .63 .52 .15 591 2009 1.00 .022 (.022) 1.00 2.24 .62 .62 2.15 1,052 2008 1.00 .047 (.047) 1.00 4.77 .60 .60 4.63 390 2007 1.00 .046 (.046) 1.00 4.65 .60 .60 4.58 206 Agency Shares Six Months Ended July 31, 2011 1.00 .000b (.000)b 1.00 .04a .27a .26a .03a 317 Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .09 .27 .27 .09 60 2010 1.00 .004 (.004) 1.00 .35 .29 .28 .42 90 2009 1.00 .026 (.026) 1.00 2.59 .28 .28 2.49 99 2008d 1.00 .016 (.016) 1.00 4.84a .26a .26a 4.97a 19 a Annualized. b Amount represents less than $.001 per share. c Amount represents less than .01%. d From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 66 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income End of Beginning Investment Investment End Total to Average to Average to Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Cash Management Plus, Inc. Institutional Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .08b .22b .21b .08b 3,922 Year Ended January 31, 2011 1.00 .002 (.002) 1.00 .19 .22 .16 .20 4,741 2010 1.00 .004 (.004) 1.00 .36c .27 .25 .36 3,790 2009 1.00 .026 (.026) 1.00 2.66 .21 .21 2.80 3,822 2008 1.00 .051 (.051) 1.00 5.18 .20 .20 5.04 9,513 2007 1.00 .049 (.049) 1.00 5.06 .20 .20 4.95 6,495 Investor Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,d .47b .29b .00b,d 1,004 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .01 .47 .35 .01 735 2010 1.00 .002 (.002) 1.00 .17c .51 .46 .20 919 2009 1.00 .024 (.024) 1.00 2.40 .47 .47 2.54 1,487 2008 1.00 .048 (.048) 1.00 4.92 .45 .45 4.79 1,802 2007 1.00 .047 (.047) 1.00 4.80 .45 .45 4.70 1,658 Administrative Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,d .32b .28b .01b 513 Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .09 .32 .26 .10. 693 2010 1.00 .003 (.003) 1.00 .27c .36 .35 .31 635 2009 1.00 .025 (.025) 1.00 2.55 .32 .32 2.69 1,091 2008 1.00 .050 (.050) 1.00 5.08 .30 .30 4.94 2,278 2007 1.00 .048 (.048) 1.00 4.95 .30 .30 4.85 1,148 Participant Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,d .62b .28b .00b,d 235 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00d .62 .35 .00d 225 2010 1.00 .001 (.001) 1.00 .10c .67 .55 .14 327 2009 1.00 .022 (.022) 1.00 2.25 .62 .62 2.39 1,034 2008 1.00 .047 (.047) 1.00 4.76 .60 .60 4.64 1,264 2007 1.00 .045 (.045) 1.00 4.64 .60 .60 4.55 941 Service Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,d .72b .28b .00b,d —e Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00d .71 .32 .00d 4 2010 1.00 .001 (.001) 1.00 .06c .78 .63 .07 2 2009 1.00 .021 (.021) 1.00 2.14 .72 .72 2.29 7 2008f 1.00 .027 (.027) 1.00 3.82b .70b .70b 4.54b 70 Select Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,d 1.01b .30b .00b,d 5 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00d 1.01 .35 .00d 5 2010 1.00 .000a (.000)a 1.00 .02c 1.07 .75 .06 5 2009 1.00 .018 (.018) 1.00 1.84 1.04 1.04 1.97 28 2008f 1.00 .025 (.025) 1.00 3.57b 1.00b 1.00b 4.24b —e Agency Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .02b .31b .30b .00b,d —e Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .13 .28 .26 .10 —e 2010 1.00 .003 (.003) 1.00 .30c .33 .31 .30 —e 2009 1.00 .026 (.026) 1.00 2.60 .26 .26 2.75 —e 2008g 1.00 .016 (.016) 1.00 4.81b .26b .26b 4.98b —e a Amount represents less than $.001 per share. b Annualized. c If payment pursuant to the Capital Support Agreement was not made, total return would have been (1.65)% for Institutional Shares, (1.83)% for Investor Shares, (1.74)% for Administrative Shares, (1.90)% for Participant Shares, (1.94)% for Service Shares, (1.98)% for Select Shares and (1.71)% for Agency Shares. d Amount represents less than .01%. e Amount represents less than $1 million. f From June 29, 2007 (commencement of initial offering) to January 31, 2008. g From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. The Funds 67 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income End of Beginning Investment Investment End Total to Average to Average to Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Government Cash Management Institutional Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .21b .18b .00b,c 17,360 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .04 .21 .21 .04 20,529 2010 1.00 .002 (.002) 1.00 .17 .22 .21 .18 23,963 2009 1.00 .020 (.020) 1.00 2.01 .22 .22 1.63 33,715 2008 1.00 .048 (.048) 1.00 4.93 .20 .20 4.73 9,303 2007 1.00 .049 (.049) 1.00 4.99 .20 .20 4.89 3,118 Investor Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .46b .17b .00b,c 1,882 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .46 .25 .00c 1,705 2010 1.00 .000a (.000)a 1.00 .03 .46 .37 .04 2,209 2009 1.00 .017 (.017) 1.00 1.76 .46 .46 1.39 4,058 2008 1.00 .046 (.046) 1.00 4.67 .45 .45 4.48 1,738 2007 1.00 .046 (.046) 1.00 4.72 .45 .45 4.64 909 Administrative Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .31b .18b .00b,c 559 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .31 .25 .00c 1,091 2010 1.00 .001 (.001) 1.00 .10 .32 .29 .13 829 2009 1.00 .019 (.019) 1.00 1.91 .31 .31 1.54 2,258 2008 1.00 .047 (.047) 1.00 4.83 .30 .30 4.63 693 2007 1.00 .048 (.048) 1.00 4.88 .30 .30 4.79 320 Participant Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .61b .18b .00b,c 379 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .61 .25 .00c 531 2010 1.00 .000a (.000)a 1.00 .01 .62 .41 .01 339 2009 1.00 .016 (.016) 1.00 1.60 .61 .61 1.24 662 2008 1.00 .044 (.044) 1.00 4.51 .60 .60 4.33 445 2007 1.00 .045 (.045) 1.00 4.57 .60 .60 4.49 196 Agency Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .27b .17b .00b,c 102 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .28 .25 .00c 130 2010 1.00 .001 (.001) 1.00 .13 .27 .26 .13 73 2009 1.00 .019 (.019) 1.00 1.96 .27 .27 1.58 86 2008d 1.00 .014 (.014) 1.00 4.30b .26b .26b 4.67b 2 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. d From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 68 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income End of Beginning Investment Investment End Total to Average to Average to Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Government Prime Cash Management Institutional Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .22b .16b .00b,c 2,574 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .01 .22 .20 .01 2,792 2010 1.00 .001 (.001) 1.00 .11 .23 .21 .12 3,147 2009 1.00 .019 (.019) 1.00 1.91 .22 .22 1.64 6,439 2008 1.00 .048 (.048) 1.00 4.91 .20 .20 4.67 2,327 2007 1.00 .048 (.048) 1.00 4.95 .20 .20 4.86 1,005 Investor Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .47b .16b .00b,c 543 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .47 .22 .00c 557 2010 1.00 .000a (.000)a 1.00 .00c .48 .33 .00c 593 2009 1.00 .016 (.016) 1.00 1.66 .47 .47 1.39 1,178 2008 1.00 .046 (.046) 1.00 4.65 .45 .45 4.42 563 2007 1.00 .046 (.046) 1.00 4.69 .45 .45 4.61 275 Administrative Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .33b .16b .00b,c 389 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .32 .22 .00c 561 2010 1.00 .000a (.000)a 1.00 .04 .33 .29 .04 497 2009 1.00 .018 (.018) 1.00 1.81 .32 .32 1.54 693 2008 1.00 .047 (.047) 1.00 4.80 .30 .30 4.57 307 2007 1.00 .047 (.047) 1.00 4.85 .30 .30 4.76 314 Participant Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .61b .16b .00b,c 413 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .62 .22 .00c 476 2010 1.00 .000a (.000)a 1.00 .00c .62 .33 .00c 706 2009 1.00 .015 (.015) 1.00 1.51 .62 .61 1.25 1,346 2008 1.00 .044 (.044) 1.00 4.49 .60 .60 4.27 711 2007 1.00 .044 (.044) 1.00 4.53 .60 .60 4.46 341 Agency Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .27b .15b .00b,c 50 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .28 .21 .00c 56 2010 1.00 .001 (.001) 1.00 .06 .29 .26 .06 90 2009 1.00 .018 (.018) 1.00 1.85 .28 .28 1.58 41 2008d 1.00 .015 (.015) 1.00 4.33b .26b .26b 4.61b 10 a Annualized.Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. d From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. The Funds 69 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Treasury & Agency Cash Management Institutional Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .02b .21b .11b .01b 10,787 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .01 .22 .20 .01 7,944 2010 1.00 .001 (.001) 1.00 .07 .22 .21 .08 12,015 2009 1.00 .013 (.013) 1.00 1.27 .22 .22 1.09 16,461 2008 1.00 .046 (.046) 1.00 4.71 .20 .20 4.30 12,891 2007 1.00 .048 (.048) 1.00 4.89 .20 .20 4.80 3,429 Investor Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .02b .46b .11b .01b 1,962 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .46 .20 .00c 1,823 2010 1.00 .000a (.000)a 1.00 .00c .47 .29 .00c 1,922 2009 1.00 .010 (.010) 1.00 1.04 .47 .45 .86 3,317 2008 1.00 .044 (.044) 1.00 4.45 .45 .45 4.05 3,483 2007 1.00 .045 (.045) 1.00 4.63 .45 .45 4.55 1,471 Administrative Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .02b .32b .12b .01b 478 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .31 .20 .00c 422 2010 1.00 .000a (.000)a 1.00 .02 .33 .27 .03 695 2009 1.00 .012 (.012) 1.00 1.17 .31 .31 1.00 1,355 2008 1.00 .045 (.045) 1.00 4.61 .30 .30 4.20 758 2007 1.00 .047 (.047) 1.00 4.79 .30 .30 4.70 141 Participant Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .02b .61b .12b .01b 471 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .61 .20 .00c 418 2010 1.00 .000a (.000)a 1.00 .00c .62 .28 .00c 520 2009 1.00 .009 (.009) 1.00 .93 .62 .54 .77 444 2008 1.00 .042 (.042) 1.00 4.30 .60 .60 3.90 288 2007 1.00 .044 (.044) 1.00 4.47 .60 .60 4.40 257 Service Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .02b .71b .12b .01b 5 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .71 .21 .00c 5 2010 1.00 .000a (.000)a 1.00 .00c .72 .28 .00c 5 2009 1.00 .009 (.009) 1.00 .86 .71 .66 .65 5 2008d 1.00 .023 (.023) 1.00 3.15b .70b .70b 3.80b 56 Select Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .02b 1.01b .12b .01b 16 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c 1.01 .20 .00c 19 2010 1.00 .000a (.000)a 1.00 .00c 1.02 .28 .00c 25 2009 1.00 .007 (.007) 1.00 .66 1.01 .87 .44 33 2008d 1.00 .021 (.021) 1.00 2.89b 1.00b 1.00b 3.50b 94 Agency Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .02b .27b .12b .01b 30 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .27 .20 .00c 38 2010 1.00 .000a (.000)a 1.00 .03 .28 .24 .03 71 2009 1.00 .012 (.012) 1.00 1.21 .27 .27 1.04 63 2008e 1.00 .013 (.013) 1.00 3.92b .26b .26b 4.24b —f Premier Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .02b .52b .12b .01b 37 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .52 .20 .00c 52 2010 1.00 .000a (.000)a 1.00 .00c .53 .27 .00c 61 2009 1.00 .010 (.010) 1.00 1.00 .53 .48 .83 35 2008e 1.00 .012 (.012) 1.00 3.68b .51b .51b 3.99b 29 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. d From June 29, 2007 (commencement of initial offering) to January 31, 2008. e From October 1, 2007 (commencement of initial offering) to January 31, 2008. f Amount represents less than $1 million. See notes to financial statements. 70 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income End of Beginning Investment Investment End Total to Average to Average to Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Treasury Prime Cash Management Institutional Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .22c .10c .00b,c 13,044 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00b .21 .14 .00b 15,016 2010 1.00 .000a (.000)a 1.00 .02 .22 .19 .03 18,751 2009 1.00 .012 (.012) 1.00 1.24 .22 .22 .78 30,587 2008 1.00 .042 (.042) 1.00 4.28 .20 .20 3.81 5,373 2007 1.00 .046 (.046) 1.00 4.68 .20 .20 4.57 1,043 Investor Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .46c .10c .00b,c 3,771 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00b .46 .14 .00b 3,215 2010 1.00 .000a (.000)a 1.00 .00b .47 .22 .00b 4,222 2009 1.00 .010 (.010) 1.00 1.01 .46 .44 .56 7,522 2008 1.00 .039 (.039) 1.00 4.02 .45 .45 3.56 2,573 2007 1.00 .043 (.043) 1.00 4.43 .45 .45 4.32 615 Administrative Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .31c .11c .00b,c 523 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00b .31 .14 .00b 1,054 2010 1.00 .000a (.000)a 1.00 .00b .32 .21 .00b 1,272 2009 1.00 .011 (.011) 1.00 1.15 .32 .31 .69 2,526 2008 1.00 .041 (.041) 1.00 4.18 .30 .30 3.71 438 2007 1.00 .045 (.045) 1.00 4.59 .30 .30 4.47 5 Participant Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .61c .10c .00b,c 2,390 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00b .61 .15 .00b 2,163 2010 1.00 .000a (.000)a 1.00 .00b .62 .22 .00b 2,599 2009 1.00 .009 (.009) 1.00 .89 .62 .53 .47 5,437 2008 1.00 .038 (.038) 1.00 3.87 .60 .60 3.41 975 2007 1.00 .042 (.042) 1.00 4.27 .60 .60 4.17 121 Agency Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .27c .10c .00b,c 58 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00b .27 .11 .00b 21 2010 1.00 .000a (.000)a 1.00 .00b .28 .19 .01 381 2009 1.00 .012 (.012) 1.00 1.18 .27 .27 .73 409 2008d 1.00 .011 (.011) 1.00 3.38c .26c .26c 3.75c —e a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. d From October 1, 2007 (commencement of initial offering) to January 31, 2008. e Amount represents less than $1 million. See notes to financial statements. The Funds 71 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Municipal Cash Management Plus Institutional Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .06b .24b .23b .06b 272 Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .13 .24 .24 .13 363 2010 1.00 .005 (.005) 1.00 .49 .25 .23 .50 360 2009 1.00 .021 (.021) 1.00 2.17 .21 .21 2.14 589 2008 1.00 .034 (.034) 1.00 3.50 .20 .20 3.42 1787 2007 1.00 .033 (.033) 1.00 3.37 .20 .20 3.33 596 Investor Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .48b .29b .00b,c 233 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .48 .37 .00c 259 2010 1.00 .003 (.003) 1.00 .27 .50 .44 .29 401 2009 1.00 .019 (.019) 1.00 1.91 .46 .46 1.89 293 2008 1.00 .032 (.032) 1.00 3.25 .45 .45 3.17 472 2007 1.00 .031 (.031) 1.00 3.11 .45 .45 3.08 206 Administrative Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .33b .28b .01b 414 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .04 .33 .33 .04 377 2010 1.00 .004 (.004) 1.00 .39 .35 .32 .41 582 2009 1.00 .020 (.020) 1.00 2.07 .31 .31 2.04 625 2008 1.00 .033 (.033) 1.00 3.40 .30 .30 3.32 294 2007 1.00 .032 (.032) 1.00 3.27 .30 .30 3.23 291 Participant Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .64b .29b .00b,c 28 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .63 .37 .00c 23 2010 1.00 .002 (.002) 1.00 .18 .65 .56 .17 23 2009 1.00 .017 (.017) 1.00 1.76 .61 .61 1.74 61 2008 1.00 .030 (.030) 1.00 3.09 .60 .60 3.02 37 2007 1.00 .029 (.029) 1.00 2.96 .60 .60 2.93 23 Agency Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .02b .30b .26b .03b —d Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .06 .30 .30 .06 —d 2010 1.00 .004 (.004) 1.00 .42 .32 .29 .44 1 2009 1.00 .021 (.021) 1.00 2.10 .27 .27 2.08 —d 2008e 1.00 .011 (.011) 1.00 3.20b .26b .26b 3.36b —d a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. d Amount represents less than $1 million. e From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 72 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus New York Municipal Cash Management Institutional Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .06b .24b .23b .07b 410 Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .13 .24 .24 .12 459 2010 1.00 .004 (.004) 1.00 .45 .25 .23 .44 589 2009 1.00 .020 (.020) 1.00 1.99 .22 .22 1.95 544 2008 1.00 .034 (.034) 1.00 3.47 .20 .20 3.41 458 2007 1.00 .033 (.033) 1.00 3.36 .20 .20 3.31 377 Investor Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .49b .30b .00b,c 246 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .48 .36 .00c 299 2010 1.00 .002 (.002) 1.00 .23 .50 .45 .22 282 2009 1.00 .017 (.017) 1.00 1.74 .47 .47 1.70 374 2008 1.00 .032 (.032) 1.00 3.21 .45 .45 3.16 363 2007 1.00 .031 (.031) 1.00 3.10 .45 .45 3.06 120 Administrative Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .34b .29b .01b 36 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .03 .34 .33 .03 47 2010 1.00 .004 (.004) 1.00 .35 .35 .33 .34 70 2009 1.00 .019 (.019) 1.00 1.89 .32 .32 1.85 62 2008 1.00 .033 (.033) 1.00 3.37 .30 .30 3.31 74 2007 1.00 .032 (.032) 1.00 3.25 .30 .30 3.21 36 Participant Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .64b .30b .00b,c 12 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00c .64 .36 .00c 22 2010 1.00 .001 (.001) 1.00 .15 .65 .57 .10 12 2009 1.00 .016 (.016) 1.00 1.59 .62 .62 1.55 51 2008 1.00 .030 (.030) 1.00 3.06 .60 .60 3.01 47 2007 1.00 .029 (.029) 1.00 2.94 .60 .60 2.91 40 Agency Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .02b .30b .27b .01b —d Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .07 .30 .30 .03 —d 2010 1.00 .004 (.004) 1.00 .39 .31 .29 .38 —d 2009 1.00 .019 (.019) 1.00 1.93 .28 .28 1.89 —d 2008e 1.00 .011 (.011) 1.00 3.18b .26b .26b 3.35b —d a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. d Amount represents less than $1 million. e From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. The Funds 73 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Tax Exempt Cash Management Institutional Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .06b .24b .22b .05b 2,316 Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .10 .23 .23 .09 2,831 2010 1.00 .004 (.004) 1.00 .37 .24 .23 .40 3,383 2009 1.00 .021 (.021) 1.00 2.11 .21 .21 2.06 5,191 2008 1.00 .034 (.034) 1.00 3.47 .20 .20 3.39 4,370 2007 1.00 .033 (.033) 1.00 3.34 .20 .20 3.29 2,333 Investor Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .47b .27b .00b,c 304 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .01 .47 .32 .00c 344 2010 1.00 .002 (.002) 1.00 .19 .49 .42 .21 354 2009 1.00 .018 (.018) 1.00 1.86 .46 .46 1.81 565 2008 1.00 .032 (.032) 1.00 3.21 .45 .45 3.14 556 2007 1.00 .030 (.030) 1.00 3.08 .45 .45 3.04 288 Administrative Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .32b .27b .01b 70 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .02 .32 .31 .01 72 2010 1.00 .003 (.003) 1.00 .28 .34 .32 .31 120 2009 1.00 .020 (.020) 1.00 2.01 .31 .31 1.96 645 2008 1.00 .033 (.033) 1.00 3.36 .30 .30 3.29 259 2007 1.00 .032 (.032) 1.00 3.24 .30 .30 3.19 213 Participant Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .62b .26b .00b,c 17 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .01 .62 .32 .00c 9 2010 1.00 .001 (.001) 1.00 .12 .64 .53 .10 27 2009 1.00 .017 (.017) 1.00 1.70 .61 .61 1.66 134 2008 1.00 .030 (.030) 1.00 3.06 .60 .60 2.99 55 2007 1.00 .029 (.029) 1.00 2.93 .60 .60 2.89 30 Agency Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .02b .30b .26b .01b —d Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .04 .28 .27 .01 —d 2010 1.00 .003 (.003) 1.00 .32 .30 .29 .34 7 2009 1.00 .020 (.020) 1.00 2.05 .27 .27 2.00 4 2008e 1.00 .011 (.011) 1.00 3.18b .26b .26b 3.33b —d a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. d Amount represents less than $1 million. e From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 74 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus California AMT-Free Municipal Cash Management Institutional Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .08b .25b .23b .08b 233 Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .13 .24 .24 .13 135 2010 1.00 .004 (.004) 1.00 .40 .29 .22 .34 139 2009 1.00 .019 (.019) 1.00 1.88 .22 .17 1.93 91 2008c 1.00 .017 (.017) 1.00 3.29b .20b .15b 3.15b 115 Investor Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00b,c .49b .32b .00b,c 104 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00d .49 .38 .00d 56 2010 1.00 .002 (.002) 1.00 .21 .54 .40 .16 64 2009 1.00 .016 (.016) 1.00 1.63 .47 .42 1.68 24 2008c 1.00 .015 (.015) 1.00 3.05b .45b .40b 2.90b 6 Administrative Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .02b .34b .31b .02b 6 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .04 .35 .34 .03 14 2010 1.00 .003 (.003) 1.00 .30 .40 .32 .24 4 2009 1.00 .018 (.018) 1.00 1.78 .32 .27 1.83 —e 2008c 1.00 .016 (.016) 1.00 3.19b .30b .25b 3.05b —e Participant Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .00d .64b .33b .00b,c 39 Year Ended January 31, 2011 1.00 .000a (.000)a 1.00 .00d .64 .38 .00d 48 2010 1.00 .001 (.001) 1.00 .13 .69 .50 .06 56 2009 1.00 .015 (.015) 1.00 1.48 .62 .57 1.53 97 2008c 1.00 .014 (.014) 1.00 2.90b .60b .55b 2.75b 142 Agency Shares Six Months Ended July 31, 2011 1.00 .000a (.000)a 1.00 .04b .31b .29b .03b —e Year Ended January 31, 2011 1.00 .001 (.001) 1.00 .07 .30 .30 .04 —e 2010 1.00 .003 (.003) 1.00 .34 .35 .28 .28 —e 2009 1.00 .018 (.018) 1.00 1.82 .28 .23 1.87 —e 2008f 1.00 .010 (.010) 1.00 3.09b .26b .21b 3.09b —e a Amount represents less than $.001 per share. b Annualized. c From August 1, 2007 (commencement of operations) to January 31, 2008. d Amount represents less than .01%. e Amount represents less than $1 million. f From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. The Funds 75 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Dividends Ratio of Net Net Asset Dividends from Net Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Realized Value Total Expenses Net Expenses Income to End of Beginning Investment Investment Gain on Total End Total to Average to Average Average Period of Period Income Income Investments Distributions of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares† Six Months Ended July 31, 2011 1.00 .000 a (.000 )a — (.000 )a 1.00 .04 b .30 b .27 b .04 b 100 Year Ended January 31, 2011 1.00 .001 (.001 ) — (.001 ) 1.00 .14 .31 .23 .14 81 2010 1.00 .005 (.005 ) — (.005 ) 1.00 .47 .22 .22 .47 110 One Month Ended January 31, 2009 c 1.00 .001 (.001 ) — (.001 ) 1.00 .06 d .24 b .24 b .70 b 49 Year Ended December 31, 2008 1.00 .021 (.021 ) (.000 )a (.021 ) 1.00 2.08 .25 .24 2.08 49 2007 1.00 .034 (.034 ) — (.034 ) 1.00 3.42 .25 .25 3.38 64 2006 1.00 .032 (.032 ) — (.032 ) 1.00 3.24 .26 .25 3.20 64 Investor Shares† Six Months Ended July 31, 2011 1.00 .000 a (.000 )a — (.000 )a 1.00 .00 b,e .55 b .32 b .00 b,e 36 Year Ended January 31, 2011 1.00 .000 a (.000 )a — (.000 )a 1.00 .00 e .55 .37 .00 e 50 2010 1.00 .003 (.003 ) — (.003 ) 1.00 .27 .47 .43 .26 74 One Month Ended January 31, 2009 c 1.00 .000 a (.000 )a — (.000 )a 1.00 .04 d .49 b .49 b .45 b 102 Year Ended December 31, 2008 1.00 .018 (.018 ) (.000 )a (.018 ) 1.00 1.83 .50 .49 1.80 100 2007 1.00 .031 (.031 ) — (.031 ) 1.00 3.16 .50 .50 3.12 139 2006 1.00 .029 (.029 ) — (.029 ) 1.00 2.98 .51 .50 2.94 209 Administrative Shares Six Months Ended July 31, 2011 1.00 .000 a (.000 )a — (.000 )a 1.00 .00 b,e .40 b .32 b .00 b,e 7 Year Ended January 31, 2011 1.00 .000 a (.000 )a — (.000 )a 1.00 .05 .40 .33 .04 8 2010 1.00 .004 (.004 ) — (.004 ) 1.00 .37 .32 .31 .38 8 One Month Ended January 31, 2009 c 1.00 .001 (.001 ) — (.001 ) 1.00 .05 d .34 b .34 b .60 b —f Year Ended December 31, 2008 g 1.00 .006 (.006 ) — (.006 ) 1.00 .62 b .33 b .33 b 2.02 b —f 76 Per Share Data ($) Ratios/Supplemental Data (%) Dividends Ratio of Net Net Asset Dividends from Net Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Realized Value Total Expenses Net Expenses Income to End of Beginning Investment Investment Gain on Total End Total to Average to Average Average Period of Period Income Income Investments Distributions of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus New York AMT-Free Municipal Cash Management (continued) Participant Shares Six Months Ended July 31, 2011 1.00 .000 a (.000 )a — (.000 )a 1.00 .00 b,e .70 b .32 b .00 b,e —f Year Ended January 31, 2011 1.00 .000 a (.000 )a — (.000 )a 1.00 .00 e .70 .37 .00 e —f 2010 1.00 .002 (.002 ) — (.002 ) 1.00 .18 .62 .51 .18 —f One Month Ended January 31, 2009 c 1.00 .000 a (.000 )a — (.000 )a 1.00 .03 d .64 b .64 b .30 b —f Year Ended December 31, 2008 g 1.00 .005 (.005 ) — (.005 ) 1.00 .53 b .63 b .63 b 1.73 b —f Classic Shares† Six Months Ended July 31, 2011 1.00 .000 a (.000 )a — (.000 )a 1.00 .00 b,e .80 b .31 b .00 b,e 20 Year Ended January 31, 2011 1.00 .000 a (.000 )a — (.000 )a 1.00 .00 e .81 .37 .00 e 9 2010 1.00 .001 (.001 ) — (.001 ) 1.00 .13 .72 .59 .10 60 One Month Ended January 31, 2009 c 1.00 .000 a (.000 )a — (.000 )a 1.00 .02 d .74 b .73 b .21 b 76 Year Ended December 31, 2008 1.00 .016 (.016 ) (.000 )a (.016 ) 1.00 1.58 .75 .74 1.55 73 2007 1.00 .029 (.029 ) — (.029 ) 1.00 2.90 .75 .75 2.78 79 2006 1.00 .027 (.027 ) — (.027 ) 1.00 2.73 .76 .75 2.68 29 † Represents information for the fund’s predecessor, BNY Hamilton NewYork AMT-Free Money Market Fund through September 12, 2008. a Amount represents less than $.001 per share. b Annualized. c The fund has changed its fiscal year end from December 31 to January 31. d Not annualized. e Amount represents less than .01%. f Amount represents less than $1 million. g From September 13, 2008 (commencement of initial offering) to December 31, 2008. See notes to financial statements. The Funds 77 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management, Dreyfus Treasury Prime Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus NewYork Municipal Cash Management, DreyfusTax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management (each, a “fund” and collectively, the “funds”) are open-end management investment companies registered under the Investment Company Act of 1940, as amended (the “Act”). Each fund, other than Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management is diversified. Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are non-diversified. Dreyfus Government Cash Management and Dreyfus Government Prime Cash Management are each a separate series of Dreyfus Government Cash Management Funds (the “Company”) and Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are separate series of Dreyfus Tax Exempt Cash Management Funds (the “Trust”). Each fund’s investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity and, in the case of Dreyfus Municipal Cash Management Plus and Dreyfus Tax Exempt Cash Management only, which are exempt from federal income tax; in the case of Dreyfus NewYork Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management, which is exempt from federal, New York state and New York city personal income taxes, and in the case of Dreyfus California AMT-Free Municipal Cash Management only, which is exempt from federal and California state personal income taxes. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as each fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the funds’ shares, which are sold to the public without a sales charge. Each fund offers Institutional Shares, Investor Shares, Administrative Shares, Participant Shares and Agency Shares (with the exception of Dreyfus New York AMT-Free Municipal Cash Management which does not offer Agency Shares). In addition, Dreyfus Cash Management Plus and Dreyfus Treasury & Agency Cash Management also offer Service Shares and Select Shares, Dreyfus Treasury & Agency Cash Management also offers Premier Shares and Dreyfus NewYork AMT-Free Municipal Cash Management also offers Classic Shares. Each share class, except Institutional Shares, are subject to a Service Plan adopted pursuant to Rule 12b-1 under the act. Other differences between the classes include the services offered (by service agents receiving Rule 12b-1 fees) to and the expenses borne by each class and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of July 31, 2011, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held the following shares: Dreyfus Cash Management Plus, Agency Shares 1,046 Dreyfus Municipal Cash Management Plus, Agency Shares 1,036 Dreyfus New York Municipal Cash Management, Agency Shares 1,034 Dreyfus California AMT-Free Municipal Cash Management, Agency Shares 1,032 Dreyfus New York AMT-Free Municipal Cash Management, Participant Shares 10,000 78 It is each fund’s policy to maintain a continuous net asset value per share of $1.00; each fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that any fund will be able to maintain a stable net asset value per share of $1.00. The Company and the Trust account separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. Each fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The funds enter into contracts that contain a variety of indemnifications.The funds’ maximum exposure under these arrangements is unknown. The funds do not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees/Directors to represent the fair value of each fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the each fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the funds’ own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Table 1 summarizes the inputs used as of July 31, 2011 in valuing each fund’s investments. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on The Funds 79 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management follow an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Repurchase Agreements: Dreyfus Cash Management, Dreyfus Cash Management Plus, Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds’ custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (d) Dividends to shareholders: It is the policy of each fund to declare dividends from investment income-net (if any) on each business day. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but each fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of each fund not to distribute such gains. (e) Federal income taxes: It is the policy of Dreyfus Cash Management, Dreyfus Cash Management Plus, Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management and Dreyfus Treasury Prime Cash Management to continue to qualify as a regulated investment company if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. Table 1—Fair Value Measurements Short-Term Investments ($)† Level 1—Unadjusted Level 2—Other Significant Level 3—Significant Quoted Prices Observable Inputs Unobservable Inputs Total Dreyfus Cash Management — 24,561,995,083 — 24,561,995,083 Dreyfus Cash Management Plus — 5,678,104,544 — 5,678,104,544 Dreyfus Government Cash Management — 20,248,577,915 — 20,248,577,915 Dreyfus Government Prime Cash Management — 3,956,113,931 — 3,956,113,931 Dreyfus Treasury & Agency Cash Management — 13,745,291,660 — 13,745,291,660 Dreyfus Treasury Prime Cash Management — 14,473,682,731 — 14,473,682,731 Dreyfus Municipal Cash Management Plus — 952,732,912 — 952,732,912 Dreyfus New York Municipal Cash Management — 703,759,831 — 703,759,831 Dreyfus Tax Exempt Cash Management — 2,702,326,149 — 2,702,326,149 Dreyfus California AMT—Free Municipal Cash Management — 380,781,462 — 380,781,462 Dreyfus New York AMT—Free Municipal Cash Management — 167,936,872 — 167,936,872 † See Statements of Investments for additional detailed categorizations. 80 It is the policy of Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code and to make distributions of income and net realized gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended July 31, 2011, the funds did not have any liabilities for any uncertain tax positions. The funds recognize interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statements of Operations. During the period, the funds did not incur any interest or penalties. Each of the tax years in the three-year period ended January 31, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. Table 2 summarizes each relevant fund’s unused capital loss carryover available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to January 31, 2011. The tax character of distributions paid to shareholders for each fund (except for Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management) during the fiscal year ended January 31, 2011 was all ordinary income. The tax character of current year distributions will be determined at the end of the current fiscal year. Table 3 summarizes the tax character of distributions paid to shareholders of Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management during the fiscal year ended January 31, 2011. At July 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statements of Investments). Table 2—Capital Loss Carryover Expiring in fiscal: ($ x 1,000) 2018 2019 Total Dreyfus Cash Management Plus 1,152 — 1,152 Dreyfus Government Cash Management — 22 22 Dreyfus Municipal Cash Management Plus — 10 10 Table 3—Tax Character of Distributions Paid 2011 Tax-Exempt Ordinary Long-Term Income Income Capital Gains Dreyfus Municipal Cash Management Plus 726 — 2 Dreyfus New York Municipal Cash Management 630 31 — Dreyfus Tax Exempt Cash Management 2,768 170 145 Dreyfus California AMT-Free Municipal Cash Management 234 — — Dreyfus New York AMT-Free Municipal Cash Management 157 8 — The Funds 81 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2—Management Fee and Other Transactions with Affiliates: (a) Pursuant to separate management agreements with the Manager, the management fee of each fund is computed at the annual rate of .20% of the value of such fund’s average daily net assets and is payable monthly. The Manager has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate daily yield of or above a certain level. Such level may change from time to time, is voluntary and not contractual and may be terminated at any time. Table 4 summarizes amount of the reduction in expenses for each relevant class of shares of each fund pursuant to these undertakings during the period ended July 31, 2011. As to Cash Management Plus the Manager had agreed from February 1, 2001 through March 4, 2011 to waive a portion of expenses (excluding 12b-1 Service Plan expenses). The reduction pursuant to the undertaking, amounted to $213,695 during the period ended July 31, 2011. (b) Under each fund’s Service Plan adopted pursuant to Rule 12b-1 under the Act, with respect to each fund’s Investor Shares, Administrative Shares, Participant Shares and Agency Shares (with the exception of Dreyfus New York AMT-Free Municipal Cash Management which does not offer Agency Shares), Dreyfus Cash Management Plus, Service Shares and Select Shares, DreyfusTreasury & Agency Cash Management’s Service Shares, Select Shares and Premier Shares and Dreyfus New York AMT-Free Municipal Cash Management’s Classic Table 4—Yield Floor Expense Reimbursement Amounts Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Dreyfus Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus Management Management Management Management Institutional Shares ($) — 10,711 2,751,495 756,260 4,971,564 8,342,977 Investor Shares ($) 2,125,459 740,415 2,593,874 937,257 3,451,448 5,720,362 Administrative Shares ($) 27,809 72,895 756,789 466,115 452,871 913,405 Participant Shares ($) 1,116,820 382,524 843,140 964,097 1,083,185 5,931,652 Service Shares ($) — 5,374 — — 14,188 — Select Shares ($) — 21,718 — — 69,058 — Agency Shares ($) 3,879 3 50,478 31,058 23,426 10,008 Premier Shares ($) — 83,750 — Table 4. (continued) Dreyfus Dreyfus Dreyfus Dreyfus Municipal New York Dreyfus California New York Cash Municipal Tax Exempt AMT-Free AMT-Free Management Cash Cash Municipal Cash Municipal Cash Plus Management Management Management Management Institutional Shares ($) 22,033 24,386 241,927 12,089 12,377 Investor Shares ($) 234,958 254,507 317,502 91,087 54,862 Administrative Shares ($) 112,189 10,575 18,106 1,186 2,538 Participant Shares ($) 43,320 29,558 21,186 74,958 19 Agency Shares ($) 3 — 55 — — Classic Shares ($) — 39,677 82 Shares, each fund pays the Distributor for distributing such classes of shares, for advertising and marketing and for providing certain services relating to shareholders of the respective class of shares.These services include answering shareholder inquiries regarding the fund and providing reports and other information and services related to the maintenance of shareholder accounts (“Servicing”). Under the Service Plan, as to each relevant class, the Distributor may make payments to Service Agents in respect to these services. Generally, the Service Agent may provide holders of Investor,Administrative, Participant, Service, Select,Agency, Premier and Classic Shares a consolidated statement.The Service Agent will generally also provide the holders of Investor, Participant, Service, Select and/or Premier Shares, automated teller check writing privileges and, in the case of Participant, Service, Select or Premier Shares, automated teller machine access, and bill paying ser-vices.The amount paid under the Service Plan for Servicing is intended to be a “service fee” as defined under the Conduct Rules of the Financial Industry Regulatory Authority (“FINRA”), and at no time will such amount exceed the maximum amount permitted to be paid under the FINRA Conduct Rules as a service fee. The fees payable under the Service Plan are payable without regard to actual expenses incurred. Table 5 summarizes the amount each fund was charged pursuant to the Service Plan during the period ended July 31, 2011. (c) Each fund has adopted a Shareholder Services Plan (the “Plan”), with respect to their Institutional shares. Each fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets attributable to Institutional Shares for certain allocated expenses of providing personal services and/or maintaining shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund, Table 5—12b-1Service Plan Fees Investor Administrative Participant Service Select Agency Premier Classic Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Dreyfus Cash Management 3,636,372 362,368 1,491,549 — — 37,340 — — Dreyfus Cash Management Plus 1,039,024 297,938 469,147 6,213 24,368 21 — — Dreyfus Government Cash Management 2,295,977 561,751 782,206 — — 30,302 — — Dreyfus Government Prime Cash Management 753,364 280,259 847,500 — — 15,315 — — Dreyfus Treasury & Agency Cash Management 2,515,277 225,723 889,432 11,935 61,972 9,414 65,452 — Dreyfus Treasury Prime Cash Management 4,031,830 458,570 4,650,429 — — 3,571 — — Dreyfus Municipal Cash Management Plus 304,556 209,689 49,381 — — 5 — — Dreyfus New York Municipal Cash Management 335,042 22,907 34,895 — Dreyfus Tax Exempt Cash Management 405,263 33,242 23,117 — — 54 — — Dreyfus California AMT-Free Municipal Cash Management 136,647 4,061 96,794 — Dreyfus New York AMT-Free Municipal Cash Management 60,963 3,205 20 — 40,510 The Funds 83 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) providing reports and other information and services related to the maintenance of shareholder accounts. Table 6 summarizes the amount each fund’s Institutional Shares was charged pursuant to the Plan during the period ended July 31, 2011. The funds compensate Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the funds. Table 7 summarizes the amount each fund was charged during the period ended July 31, 2011, pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statements of Operations. The funds have an arrangement with the custodian and cash management bank whereby the funds may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the funds include net earnings credits as an expense offset in the Statement of Operations. The funds compensateThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. Table 8 summarizes the amount each fund was charged dur- Table 6—Shareholder Services Plan Fees Institutional Shares ($) Dreyfus Cash Management 181,496 Dreyfus Cash Management Plus 48,289 Dreyfus Government Cash Management 43,635 Dreyfus Government Prime Cash Management 30,778 Dreyfus Treasury & Agency Cash Management 230,205 Dreyfus Treasury Prime Cash Management 678,468 Dreyfus Municipal Cash Management Plus 14,176 Dreyfus New York Municipal Cash Management 3,315 Dreyfus Tax Exempt Cash Management 307,974 Dreyfus California AMT-Free Municipal Cash Management 3,456 Dreyfus New York AMT-Free Municipal Cash Management 547 Table 7—Transfer Agency Agreement Fees Transfer Agency Fees ($) Dreyfus Cash Management 34,092 Dreyfus Cash Management Plus 32,294 Dreyfus Government Cash Management 59,194 Dreyfus Government Prime Cash Management 50,493 Dreyfus Treasury & Agency Cash Management 33,499 Dreyfus Treasury Prime Cash Management 85,584 Dreyfus Municipal Cash Management Plus 1,965 Dreyfus New York Municipal Cash Management 3,593 Dreyfus Tax Exempt Cash Management 7,608 Dreyfus California AMT-Free Municipal Cash Management 1,028 Dreyfus New York AMT-Free Municipal Cash Management 1,168 84 ing the period ended July 31, 2011, pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statements of Operations. These fees were partially offset by earnings credits pursuant to the cash management agreement, also summarized in Table 8. The funds also compensate The Bank of New York Mellon under a custody agreement for providing custodial services for each fund. These fees were partially offset by earnings credits pursuant to the custody agreement for each relevant fund, also summarized in Table 9. During the period ended July 31, 2011, each fund was charged $3,478 for services performed by the Chief Compliance Officer. Table 8—Cash Management Agreement Fees Cash Management Fees ($) Earnings Credits ($) Dreyfus Cash Management 2,071 (70) Dreyfus Cash Management Plus 3,174 (101) Dreyfus Government Cash Management 5,270 (162) Dreyfus Government Prime Cash Management 3,884 (123) Dreyfus Treasury & Agency Cash Management 2,616 (84) Dreyfus Treasury Prime Cash Management 11,952 (284) Dreyfus Municipal Cash Management Plus 103 (3) Dreyfus New York Municipal Cash Management 280 (9) Dreyfus Tax Exempt Cash Management 501 (16) Dreyfus California AMT-Free Municipal Cash Management 32 (1) Dreyfus New York AMT-Free Municipal Cash Management 115 (4) Table 9—Custody Agreement Fees Custody Fees ($) Earnings Credits ($) Dreyfus Cash Management 485,758 (47,508) Dreyfus Cash Management Plus 123,938 (7,828) Dreyfus Government Cash Management 298,010 (6,432) Dreyfus Government Prime Cash Management 91,713 (620) Dreyfus Treasury & Agency Cash Management 219,772 (264) Dreyfus Treasury Prime Cash Management 310,990 (31,631) Dreyfus Municipal Cash Management Plus 36,983 — Dreyfus New York Municipal Cash Management 29,504 — Dreyfus Tax Exempt Cash Management 67,862 — Dreyfus California AMT-Free Municipal Cash Management 13,960 — Dreyfus New York AMT-Free Municipal Cash Management 10,018 — The Funds 85 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Table 10 summarizes the components of “Due to The Dreyfus Corporation and affiliates” in the Statements of Assets and Liabilities for each fund. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees are allocated to each fund based on net assets, and each fund pays its Board members an attendance fee of $500 per meeting. (e) During the period ended January 31, 2011, BNY Mellon made voluntary capital contributions of $16,792,692 to Dreyfus Cash Management Plus. These contributions were made to bring the market-based net asset value of Dreyfus Cash Management Plus to $1.00. NOTE 3—Capital Share Transactions: Each fund (except for Dreyfus Cash Management Plus) is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest. Dreyfus Cash Management Plus, Inc. is authorized to issue 120 billion shares of $.001 par value Common Stock. NOTE 4—Reverse Repurchase Agreements: Dreyfus Cash Management Plus may enter into reverse repurchase agreements with banks, brokers or dealers. This form of borrowing involves the transfer by the fund of an underlying debt instrument in return for cash proceeds based on a percentage of value of the security.The fund retains the right to receive interest and principal payments on the secu-rity.At an agreed upon future date, the funds repurchases the security at principal plus accrued interest. Reverse repurchase agreements may subject a fund to interest rate risk and coun-terparty credit risk. During the period ended July 31, 2011, the fund did not enter into reverse repurchase agreements. Table 10—Due to The Dreyfus Corporation and Affiliates Chief Rule 12b-1 Shareholder Compliance Transfer Management Distribution Services Plan Custodian Officer Agency Less Expense Fees ($) Plan Fees ($) Fees ($) Fees ($) Fees ($) Fees ($) Reimbursement ($) Dreyfus Cash Management 4,697,906 834,753 66,000 332,006 2,756 6,932 (644,974) Dreyfus Cash Management Plus 996,476 341,904 16,000 87,797 2,756 9,783 (329,956) Dreyfus Government Cash Management 3,525,692 657,260 14,000 212,230 2,756 12,381 (1,882,303) Dreyfus Government Prime Cash Management 696,245 317,934 12,000 58,902 2,756 11,867 (644,962) Dreyfus Treasury & Agency Cash Management 2,485,030 674,969 72,000 150,488 2,756 8,368 (2,426,433) Dreyfus Treasury Prime Cash Management 3,872,745 1,775,149 174,000 203,862 2,756 21,235 (4,916,518) Dreyfus Municipal Cash Management Plus 159,604 95,518 4,000 27,339 2,756 764 (136,368) Dreyfus New York Municipal Cash Management 122,719 61,318 2,000 21,082 2,756 1,292 (95,317) Dreyfus Tax Exempt Cash Management 473,172 77,872 90,000 46,298 2,756 2,932 (269,779) Dreyfus California AMT-Free Municipal Cash Management 63,176 35,052 1,000 11,620 2,756 472 (50,409) Dreyfus New York AMT-Free Municipal Cash Management 28,151 17,458 — 6,041 2,756 1,184 (31,530) 86 NOTE 5—Securities Transactions: The funds are permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Boards of Directors or Trustees. The procedures have been designed to ensure that any purchase or sale of securities by the funds from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Board member and/or common officers, complies with Rule 17a-7 of the Act. Table 11 summarizes the amounts of purchases and sales of securities engaged in by each relevant fund pursuant to Rule 17a-7 of the Act during the period ended July 31, 2011. NOTE 6—Other: During the period ended January 31, 2011, Dreyfus NewYork AMT-Free Municipal Cash Management received regulatory settlement payments of $35,059 from an unaffiliated third party which are included in the fund’s Statement of Changes in Net Assets.The impact of these payments amounted to less than $.001 per share and the impact on total return amounted to less than .01% for each class of shares of the fund. NOTE 7—Subsequent Event On May 17, 2011, the Board of Directors of Dreyfus Cash Management Plus (the “Fund”) and the Board of Trustees of Dreyfus Cash Management (the “Acquiring Fund”) approved the merger of the Fund into the Acquiring Fund in a tax-free reorganization.The merger occurred on the close of business on August 25, 2011, at which time, the Acquiring Fund acquired all of the Fund’s assets in exchange for shares of the Acquiring Fund (with holders of Service and Select shares of the Fund to receive Participant shares of the Acquiring Fund) having an aggregate value equal to the net assets of the Fund and the assumption of the stated liabilities of the Fund by the Acquiring Fund. Such shares were distributed pro rata to shareholders of the Fund on the closing date so that each shareholder received a number of shares of the Acquiring Fund (with holders of Service and Select shares of the Fund to receive Participant shares of the Acquiring Fund) equal to the aggregate net asset value of the shareholder’s Fund shares. Table 11—Affiliate Portfolio Holdings Transactions Purchases ($) Sales ($) Dreyfus Municipal Cash Management Plus 430,205,000 512,200,000 Dreyfus New York Municipal Cash Management 286,300,000 209,200,000 Dreyfus Tax Exempt Cash Management 674,560,000 738,330,000 Dreyfus California AMT—Free Municipal Cash Management 284,475,000 144,615,000 Dreyfus New York AMT—Free Municipal Cash Management 71,995,000 75,025,000 The Funds 87 INFORMATION ABOUT THE RENEWAL OF EACHFUND’S MANAGEMENT AGREEMENT (Unaudited) ALL CASH MANAGEMENT FUNDS At a Joint Board Meeting for the funds held on May 17, 2011, the Board considered the renewal of each fund’s Management Agreement pursuant to which Dreyfus provides each fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of any fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of each Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to Each Fund.The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in each fund, each fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the funds. The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. Comparative Analysis of Each Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) each fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended March 31, 2011, and (2) each fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of March 31, 2011. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to each fund and its respective comparison funds. DREYFUS CASH MANAGEMENT The Board members discussed the results of the comparisons and noted that the fund’s total return performance was variously at or below the Performance Group median and above the Performance Universe median. The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds for each reported time period. The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%.The Board also noted the portfolio manager’s presentation regarding the strategies for managing the fund’s weighted average maturity, credit risk profile, and liquidity requirements over the past year. 88 The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the fund’s contractual management fee was at the Expense Group median, the fund’s actual management fee was above the Expense Group median and the Expense Universe median, and the fund’s total expenses were above the Expense Group median and below the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the management or investent advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. DREYFUS CASH MANAGEMENT PLUS The Board members discussed the results of the comparisons and noted that the fund’s total return performance was variously at or below the Performance Group median and above the Performance Universe median. The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds for each reported time period. The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%.The Board also noted the portfolio manager’s presentation regarding the strategies for managing the fund’s weighted average maturity, credit risk profile, and liquidity requirements over the past year. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee approximated each of the Expense Group median and the Expense Universe median, and the fund’s total expenses were fractionally below the Expense Group median and the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. DREYFUS GOVERNMENT CASH MANAGEMENT The Board members discussed the results of the comparisons and noted that the fund’s total return performance was variously at or below the Performance Group median and above the Performance Universe median. The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds for each reported time period. The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share The Funds 89 INFORMATION ABOUT THE RENEWAL OF EACH FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) class expenses in order to maintain a minimum yield floor limit of 0.00%.The Board also noted the portfolio manager’s presentation regarding the strategies for managing the fund’s weighted average maturity, credit risk profile, and liquidity requirements over the past year. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. They noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group median and the Expense Universe median, and the fund’s total expenses were above the Expense Group median and approximated the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. DREYFUS GOVERNMENT PRIME CASH MANAGEMENT The Board members discussed the results of the comparisons and noted that the fund’s total return performance was variously below or at the Performance Group median and above or at the Performance Universe median. The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds for each reported time period. The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%.The Board also noted the portfolio manager’s presentation regarding the strategies for managing the fund’s weighted average maturity, credit risk profile, and liquidity requirements over the past year. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. They noted that the fund’s contractual management fee was fractionally below the Expense Group median, the fund’s actual management fee was above the Expense Group median and the Expense Universe median, and the fund’s total expenses were above the Expense Group median and fractionally above the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. DREYFUS TREASURY & AGENCY CASH MANAGEMENT The Board members discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group median and above or at the Performance Universe median. The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds for each reported time period. The Board also noted that the Manager was waiving receipt of a portion of its 90 management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%.The Board also noted the portfolio manager’s presentation regarding the strategies for managing the fund’s weighted average maturity and liquidity requirements over the past year. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the fund’s contractual management fee was fractionally below the Expense Group median, the fund’s actual management fee was above the Expense Group median and the Expense Universe median, and the fund’s total expenses were above the Expense Group median and the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. DREYFUS TREASURY PRIME CASH MANAGEMENT The Board members discussed the results of the comparisons and noted that the fund’s total return performance was variously at, above, or below the Performance Group median and Performance Universe median. The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds for each reported time period. The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%.The Board also noted the portfolio manager’s presentation regarding the strategies for managing the fund’s weighted average maturity and liquidity requirements over the past year. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the fund’s contractual management fee was at the Expense Group median, the fund’s actual management fee was fractionally above each of the Expense Group median and the Expense Universe median, and the fund’s total expenses were at the Expense Group median and below the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. DREYFUS TAX EXEMPT CASH MANAGEMENT The Board members discussed the results of the comparisons and noted that the fund’s total return performance was variously at, above, or below the Performance Group median and above the Performance Universe median. The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds for each reported time period. The Board also noted that the Manager was waiving receipt of a portion of The Funds 91 INFORMATION ABOUT THE RENEWAL OF EACH FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%.The Board also noted the portfolio manager’s presentation regarding the strategies for managing the fund’s weighted average maturity, credit risk profile, and liquidity requirements over the past year. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. They noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was above the Expense Group median and the Expense Universe median, and the fund’s total expenses were above the Expense Group median and below the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. DREYFUS MUNICIPAL CASH MANAGEMENT PLUS The Board members discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group median and the Performance Universe median. The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds for each reported time period. The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%.The Board also noted the portfolio manager’s presentation regarding the strategies for managing the fund’s weighted average maturity, credit risk profile, and liquidity requirements over the past year. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. They noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was above the Expense Group median and the Expense Universe median, and the fund’s total expenses were above the Expense Group median and below the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. DREYFUS NEW YORK MUNICIPAL CASH MANAGEMENT The Board members discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group median and the Performance Universe median. The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds for each reported time period. The Board also noted that the Manager was waiving receipt of a portion of 92 its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%.The Board also noted the portfolio manager’s presentation regarding the strategies for managing the fund’s weighted average maturity, credit risk profile, and liquidity requirements over the past year. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. They noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was at the Expense Group median and above the Expense Universe median, and the fund’s total expenses were at the Expense Group median and below the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. DREYFUS NEW YORK AMT-FREE MUNICIPAL CASH MANAGEMENT The Board members discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group median and the Performance Universe median. The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds for each reported time period. The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%.The Board also noted the portfolio manager’s presentation regarding the strategies for managing the fund’s weighted average maturity, credit risk profile, and liquidity requirements over the past year. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. They noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was below the Expense Group median and the Expense Universe median, and the fund’s total expenses were at the Expense Group median and below the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. DREYFUS CALIFORNIA AMT-FREE MUNICIPAL CASH MANAGEMENT The Board members discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group median and the Performance Universe median. The Funds 93 INFORMATION ABOUT THE RENEWAL OF EACH FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board noted the low absolute returns and the narrow spreads in the returns among the fund and the Performance Group funds for each reported time period. The Board also noted that the Manager was waiving receipt of a portion of its management fee and absorbing certain fund and/or share class expenses in order to maintain a minimum yield floor limit of 0.00%.The Board also noted the portfolio manager’s presentation regarding the strategies for managing the fund’s weighted average maturity, credit risk profile, and liquidity requirements over the past year. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. They noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was above the Expense Group median and the Expense Universe median, and the fund’s total expenses were at the Expense Group median and below the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing each fund, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement for each fund and their respective effects on Dreyfus’ profitability.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the respective Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent, and quality of such services, and (2) in light of the relevant circumstances for each fund and the extent to which economies of scale would be realized if a fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. They also noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportion- 94 ate to, or even in the opposite direction from, changes in the fund’s asset level.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading any fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of each Agreement. Based on the discussions and considerations as described above, as to each Fund, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with each fund’s relative performance. The Board noted the low absolute returns and the narrow spreads among the returns for each fund and its respective Performance Group funds. The Board considered the impact of Dreyfus’ undertakings and corresponding yield floor had on each fund’s relative performance and expense results, and Dreyfus’ profitability. The Board considered portfolio managements’ discussions of investment strategy and the credit research that supported those strategies, noting their diligent work in the ongoing, historic, low rate environment, and their unwavering com- mitment to sound investment strategies, intensive credit research, and high credit quality. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately consid- ered by Dreyfus in connection with the fee rate charged to each fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with a fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for each fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of each Agreement was in the best interests of the fund and its shareholders. The Funds 95 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS GOVERNMENT CASH MANAGEMENT FUNDS By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: September 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: September 23, 2011 By: /s/ James Windels James Windels, Treasurer Date: September 23, 2011 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
